Exhibit 10.32

 

EXECUTION COPY

 

 

GRAPHIC [g126251lc01i001.jpg]

 

LETTER OF CREDIT FACILITY AGREEMENT

 

among

 

FLUOR CORPORATION,

as Applicant Party,

 

BNP PARIBAS,

as Administrative Agent and an Issuing Lender,

 

and

 

THE LENDERS PARTY HERETO

 

September 16, 2009

 

BNP PARIBAS SECURITIES CORP.,

as Sole Lead Arranger

 

BNP PARIBAS SECURITIES CORP.,

STANDARD CHARTERED BANK and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Book Managers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

 

SECTION 1.01.

Definitions

1

SECTION 1.02.

Other Definitional Provisions

11

 

 

 

ARTICLE II LETTERS OF CREDIT

12

 

 

 

SECTION 2.01.

Intentionally Omitted

12

SECTION 2.02.

Intentionally Omitted

12

SECTION 2.03.

Intentionally Omitted

12

SECTION 2.04.

Termination or Reduction of Commitments

12

SECTION 2.05.

Default Interest

13

SECTION 2.06.

Intentionally Omitted

13

SECTION 2.07.

Issuance of Letters of Credit

13

SECTION 2.08.

Participations in Letters of Credit

15

SECTION 2.09.

Reimbursement in Respect of Letters of Credit

15

SECTION 2.10.

Disbursement Procedures for Letters of Credit; Reporting

17

SECTION 2.11.

Interest on LC Disbursements and Reimbursement of Other Amounts

17

SECTION 2.12.

Cash Collateralization

18

SECTION 2.13.

Obligations

20

SECTION 2.14.

General Provisions as to Payments

20

SECTION 2.15.

Computation of Interest and Fees

21

SECTION 2.16.

Taxes; Net Payments

21

SECTION 2.17.

Increased Costs

23

SECTION 2.18.

Illegality

24

SECTION 2.19.

Fees

24

SECTION 2.20.

Evidence of Debt

25

SECTION 2.21.

Use of Proceeds

26

SECTION 2.22.

Defaulting Lenders

26

SECTION 2.23.

Replacement of Lenders

27

 

 

 

ARTICLE III CONDITIONS PRECEDENT

27

 

 

 

SECTION 3.01.

Closing Date

27

SECTION 3.02.

Conditions to Letters of Credit

28

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

29

 

 

 

SECTION 4.01.

Corporate Existence and Power

29

SECTION 4.02.

Corporate and Governmental Authorization; Contravention

29

SECTION 4.03.

Binding Effect

30

SECTION 4.04.

Financial Information

30

SECTION 4.05.

Litigation

30

SECTION 4.06.

Compliance with ERISA

30

SECTION 4.07.

Taxes

30

SECTION 4.08.

Material Subsidiaries

31

SECTION 4.09.

Not an Investment Company

31

SECTION 4.10.

Business of the Applicant Party; Use of Letters of Credit

31

SECTION 4.11.

No Misleading Statements

31

 

i

--------------------------------------------------------------------------------


 

SECTION 4.12.

Environmental Matters

31

SECTION 4.13.

No Default

32

 

 

 

ARTICLE V COVENANTS

32

 

 

 

SECTION 5.01.

Information

32

SECTION 5.02.

Payment of Obligations

34

SECTION 5.03.

Maintenance of Property; Insurance

34

SECTION 5.04.

Conduct of Business and Maintenance of Existence

35

SECTION 5.05.

Compliance with Laws

35

SECTION 5.06.

Keeping of Records; Inspection of Property, Books and Records

35

SECTION 5.07.

Debt

36

SECTION 5.08.

Negative Pledge

36

SECTION 5.09.

Consolidations, Mergers and Sales of Assets

37

SECTION 5.10.

Payment of Taxes, Etc.

37

SECTION 5.11.

Pari-passu Obligations

37

SECTION 5.12.

Further Assurances

37

 

 

 

ARTICLE VI DEFAULTS

38

 

 

 

SECTION 6.01.

Events of Default

38

SECTION 6.02.

Remedies

40

 

 

 

ARTICLE VII THE ADMINISTRATIVE AGENT

41

 

 

 

SECTION 7.01.

Appointment and Authorization

41

SECTION 7.02.

Rights as a Lender

41

SECTION 7.03.

Reliance by Administrative Agent

41

SECTION 7.04.

Delegation of Duties

42

SECTION 7.05.

Liability of Administrative Agent

42

SECTION 7.06.

Indemnification

43

SECTION 7.07.

Non-Reliance on Administrative Agent and Other Lenders

43

SECTION 7.08.

Resignation of Administrative Agent

43

SECTION 7.09.

Agent With Respect to Cash Collateral Accounts

44

SECTION 7.10.

No Other Duties, etc.

44

 

 

 

ARTICLE VIII MISCELLANEOUS

45

 

 

 

SECTION 8.01.

Notices

45

SECTION 8.02.

No Waivers

45

SECTION 8.03.

Expenses; Taxes; Indemnification

46

SECTION 8.04.

Sharing of Set-Offs

47

SECTION 8.05.

Amendments and Waivers

48

SECTION 8.06.

Successors and Assigns

48

SECTION 8.07.

Collateral

50

SECTION 8.08.

Governing Law

50

SECTION 8.09.

Counterparts; Effectiveness

51

SECTION 8.10.

Confidentiality

51

SECTION 8.11.

Captions

51

SECTION 8.12.

Severability

52

SECTION 8.13.

Integration

52

SECTION 8.14.

CONSENT TO JURISDICTION; WAIVER OF VENUE

52

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.15.

Service of Process

53

SECTION 8.16.

No Advisory or Fiduciary Responsibility

53

SECTION 8.17.

WAIVER OF TRIAL BY JURY

54

SECTION 8.18.

Interest Rate Limitation

54

SECTION 8.19.

Judgment Currency

54

SECTION 8.20.

USA PATRIOT Act

55

 

 

 

LIST OF EXHIBITS AND SCHEDULES

 

 

 

 

EXHIBIT A

FORM OF OPINION OF COUNSEL FOR THE APPLICANT PARTY

 

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

EXHIBIT C

FORM OF CERTIFICATE OF ASSISTANT SECRETARY TO THE APPLICANT PARTY

 

 

 

 

SCHEDULE 1.01(a)

COMMITMENTS AND APPLICABLE PERCENTAGES

 

SCHEDULE 5.08

EXISTING LIENS

 

 

iii

--------------------------------------------------------------------------------


 

LETTER OF CREDIT FACILITY AGREEMENT

 

LETTER OF CREDIT FACILITY AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of September 16, 2009 among FLUOR CORPORATION, a Delaware corporation (the
“Applicant Party”), the LENDERS party hereto from time to time and BNP PARIBAS,
as Administrative Agent and Issuing Lender.

 

The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.    Definitions.

 

The following terms, as used herein, have the following meanings:

 

“Administrative Agent” means BNPP, in its capacity as administrative agent under
any of the Credit Documents, or any successor administrative agent.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
as the Administrative Agent shall specify in writing to the Credit Parties.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. The term “control” (including the terms “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to vote
50% or more of the securities having ordinary voting power for the election of
directors of such Person or to direct or cause the direction of the management
and policies of such Person, whether through ownership of voting securities or
by contract or otherwise.

 

“Aggregate Commitments” means the Commitments of all the Lenders, which as of
the Closing Date is $500,000,000, as such amount may be adjusted or reduced from
time to time pursuant to the terms and conditions hereof.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the Commitment of each
Lender to purchase participations in Letters of Credit and the obligation of the
Issuing Lenders to issue Letters of Credit have been terminated pursuant to
Section 6.02 or if the Commitments have expired, then the Applicable Percentage
of each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. 
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 1.01(a) or in the Assignment and Assumption Agreement
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following rates per annum, based
upon the Rating as set forth below:

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Applicable Rate for
Commitment Fee

Pricing
Level

 

Rating

 

Applicable Rate for
Letter of Credit Fee

 

Utilization
Percentage less
than 50.0%

 

Utilization
Percentage
greater than or
equal to 50.0%

1

 

Investment Grade Status

 

150.0 bps

 

50.0 bps

 

30.0 bps

2

 

Not Investment Grade Status

 

250.0 bps

 

75.0 bps

 

50.0 bps

 

“Investment Grade Status” means, as of any date of determination, (i) the Rating
(as defined below) from S&P is no lower than BBB- and (ii) the Rating from
Moody’s is no lower than Baa3; provided that if the Applicant Party has only one
Rating, or if the Applicant Party does not have any Rating, Pricing Level 2 set
forth in the grid above shall apply.

 

“Rating” means, as of any date of determination, the publicly announced rating
as determined by either S&P or Moody’s (collectively, the “Ratings”) of the
Applicant Party’s non-credit-enhanced, senior unsecured long-term debt.

 

Initially, the Applicable Rate shall be determined based upon the Rating
specified in the certificate delivered pursuant to Section 3.01(a)(iv). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Rating shall be effective, in the case of an upgrade or
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

“Applicant Party” has the meaning specified in the preamble to this Agreement.

 

“Application” means a letter of credit application in the standard form thereof
required by the applicable Issuing Lender and acceptable to the Applicant Party
for the issuance of letters of credit generally.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption Agreement” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 8.06(b)), and accepted by the
Administrative Agent, substantially in the form of Exhibit B attached hereto or
any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04(c), and (c) the date of
termination of the obligation of the Issuing Lenders to issue Letters of Credit
pursuant to Section 6.02.

 

2

--------------------------------------------------------------------------------


 

“Backing Letter of Credit” has the meaning specified in Section 2.07(b).

 

“Base Rate” means, for any day, a rate per annum equal to the highest of:

 

(a)           the prime commercial lending rate of interest established by BNPP
in New York, New York from time to time as its prime rate;

 

(b)           the sum of one-half of one-percent (1/2%) plus the Federal Funds
Rate for such day; and

 

(c)           the Eurodollar Rate for a one month interest period plus one
percent (1%).

 

“BNPP” means BNP Paribas and its successors.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the States of California, Texas or New York are authorized
or required by law, regulation or executive order to close.

 

“Closing Date” means September 16, 2009.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

“Commitment” means, at any time, for any Lender, the amount set forth opposite
such Lender’s name on Schedule 1.01(a) hereto under the heading “Commitment” or
in the Assignment and Assumption Agreement pursuant to which such Lender becomes
a party hereto, as such amount may be adjusted from time to time pursuant to the
terms and conditions hereof.

 

“Commitment Fee” has the meaning specified in Section 2.19(a).

 

“Computation Date” has the meaning specified in Section 2.12(b).

 

“Consolidated Debt” means, at any date, the total Debt of the Applicant Party
and its Consolidated Subsidiaries, determined on a consolidated basis as of such
date; provided, that Consolidated Debt of the Applicant Party and its
Consolidated Subsidiaries shall exclude Debt of variable interest entities which
is identified (as required by and referenced in FASB Interpretation No. 46,
Consolidation of Variable Interest Entities (January 2003), as may be modified
or supplemented) by separate line item in the balance sheet of the Applicant
Party and its Consolidated Subsidiaries as non-recourse to the Applicant Party
and its Subsidiaries.

 

“Consolidated Subsidiary” means any Subsidiary or other entity the accounts of
which, at any date, would be, in accordance with GAAP, consolidated with those
of the Applicant Party in its consolidated financial statements as of such date.

 

“Consolidated Tangible Net Worth” means, at any date, the consolidated
stockholders’ equity of the Applicant Party and its Consolidated Subsidiaries
less their consolidated Intangible Assets, all determined as of such date in
accordance with GAAP.  For purposes of this definition “Intangible Assets” means
the amount (to the extent reflected in determining such consolidated
stockholders’ equity) of (i) all write-ups (other than write-ups resulting from
foreign currency

 

3

--------------------------------------------------------------------------------


 

translations and write-ups of assets of a going concern business made within
twelve months after the acquisition of such business) in the book value of any
asset owned by the Applicant Party or a Consolidated Subsidiary, and (ii) all
unamortized debt discount and expense, unamortized deferred charges, goodwill,
patents, trademarks, service marks, trade names, copyrights, organization or
developmental expenses and other intangible items.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Applicant Party, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

 

“Credit Documents” means this Agreement, each Application, each Letter of
Credit, the Fee Letter, any security or collateral documents to be delivered
thereunder and any other documents or certificates to be delivered thereunder or
in connection therewith and all amendments thereto and substitutions and
replacements therefor and modifications thereof.

 

“Credit Party” means each of the Administrative Agent, each Issuing Lender, each
Lender and their respective successors and assigns, and “Credit Parties” means
all such Persons, collectively.

 

“Debt” of any Person means, at any date, without duplication, (i) all
indebtedness of such Person for borrowed money which would be classified as a
liability of such Person in accordance with GAAP on such Person’s balance
sheets, (ii) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments (except for notes relating to self insurance
programs of such Person and/or its Subsidiaries which are not classified as
current liabilities of such Person or any of its Subsidiaries) which would be
classified as a liability of such Person in accordance with GAAP on such
Person’s balance sheets, (iii) all obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business and foreign exchange transactions,
(iv) all obligations of such Person as lessee under capital leases, (v) all
obligations of such Person to purchase securities (or other property) which
arise out of or in connection with the sale of the same or substantially similar
securities or property, which obligations or any portion thereof may, in
accordance with their terms, become due on or before the Maturity Date, (vi) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts actually paid under a letter of credit, a bankers
acceptance or similar instrument, (vii) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person,
(viii) all Debt of others Debt Guaranteed by such Person, and (ix) all payment
obligations of such Person under any interest rate protection agreement
(including, without limitation, any interest rate swaps, caps, floors, collars
and similar agreements). Notwithstanding anything to the contrary contained
herein, “Debt” of the Applicant Party and its Consolidated Subsidiaries shall
exclude Debt of variable interest entities which is identified (as required by
and referenced in FASB Interpretation No. 46, Consolidation of Variable Interest
Entities (January 2003), as may be modified or supplemented) by separate line
item in the balance sheet of the Applicant Party and its Consolidated
Subsidiaries as non-recourse to the Applicant Party and its Subsidiaries.

 

“Debt Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt of any other Person
and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such

 

4

--------------------------------------------------------------------------------


 

Debt (whether arising by virtue of partnership arrangements, by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the obligee of such Debt of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part); provided that the term “Debt Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Debt Guarantee” used as a verb has a corresponding meaning.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its
participations in any Letter of Credit within three Business Days of the date
required to be funded by it hereunder, (b) notified the Applicant Party, the
Administrative Agent, the applicable Issuing Lender or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
participations in the then outstanding Letters of Credit, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Dollar Equivalent” means, at any time for the determination thereof, the amount
of Dollars which could be purchased with the amount of the relevant Foreign
Currency by the Administrative Agent (in accordance with normal banking
procedures) at the spot exchange rate therefor at about 12:00 noon (San
Francisco time) on such date of determination.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment, or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the

 

5

--------------------------------------------------------------------------------


 

manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes or
the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Escalating LC” means each Letter of Credit that, by its terms or the terms of
the Application related thereto, provides for one or more increases in the
stated amount thereof.

 

“euro” means the single currency of participating member states of the European
Union.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the FRB,
as in effect from time to time.

 

“Eurodollar Rate” means, with respect to a one month interest period, an
interest rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) equal to the rate per annum obtained by dividing (i) (a) the rate per annum
determined by the Administrative Agent by reference to the British Bankers’
Association Interest Settlement Rates for deposits (for delivery on the first
day of such period) for a one-month term in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date (as set forth by Bloomberg Information Service or any
successor thereto or any other service selected by Administrative Agent which
has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates), or (b) in the
event the rate referenced in the preceding clause (a) is not available, the rate
per annum equal to the offered quotation rate to first class banks in the London
interbank market by BNPP for deposits (for delivery on the first day of the
relevant period) in Dollars with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such interest period.

 

“Eurodollar Rate Reserve Percentage” means, with respect to a one month interest
period, the reserve percentage applicable on the Interest Rate Determination
Date under regulations issued from time to time by the FRB (or any successor)
for determining the maximum reserve requirement (including, without limitation,
any emergency, supplemental or other marginal reserve requirement) for a member
bank of the Federal Reserve System in New York City with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities having a term
equal to such interest period.

 

“Event of Default” has the meaning specified in Section 6.01.

 

“Excess” has the meaning specified in Section 2.12(b).

 

“Exchange Equivalent” means, at any time for the determination thereof, with
respect to any amount (the “Original Amount”) of Dollars, the amount of any
relevant Foreign Currency which would be required to buy the Original Amount of
Dollars by the Administrative Agent (in accordance with normal banking
procedures) at the spot exchange rate therefor at about 12:00 noon (San
Francisco time) on such date of determination.

 

6

--------------------------------------------------------------------------------


 

“Expiration Date” has the meaning specified in Section 2.07(b).

 

“Federal Funds Rate” means, for any day (the “accrual date”), the rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on the
accrual date, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that (i) if the accrual date is
not a Business Day, the Federal Funds Rate for the accrual date shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (ii) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for the accrual date
shall be the average rate quoted to BNPP on the accrual date (or next preceding
Business Day) on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means that certain letter agreement among BNPP, BNP Paribas
Securities Corp. and the Applicant Party dated as of August 3, 2009, as the same
may be amended, amended  and restated, supplemented or otherwise modified from
time to time.

 

“Foreign Currency” means Pounds Sterling, euro, Japanese Yen, Australian Dollar,
New Zealand Dollar, Mexican Peso, Canadian Dollar, Chilean Peso, Singapore
Dollar, Chinese Yuan and/or any other currency acceptable to the applicable
Issuing Lender, as the context requires.

 

“Foreign Lender” has the meaning specified in Section 2.16(b).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in
Section 4.04(a) as of and for the fiscal year ended December 31, 2008.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator.

 

“Industry Standards” has the meaning specified in Section 5.03(b).

 

“Information” has the meaning specified in Section 8.10.

 

“Interest Rate Determination Date” means, with respect to a one month interest
period, the date that is two Business Days prior to the first day of such
interest period.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

7

--------------------------------------------------------------------------------


 

“Issuing Lender” means BNPP in its capacity as an issuer of Letters of Credit
hereunder, and its respective successors and, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) and at
the request of the Applicant Party, any other Lender (and its successors) that
agrees to be an Issuing Lender hereunder, in its capacity as issuer of one or
more Letters of Credit hereunder, and the term “Issuing Lenders” means all such
Persons, collectively.

 

“Joint Book Managers” means BNP Paribas Securities Corp., Standard Chartered
Bank and The Bank of Tokyo-Mitsubishi UFJ, Ltd., each in its capacity as joint
book manager, and its successors in such capacity.

 

“Joint Venture” means any joint venture, partnership or other minority-owned
entity (other than a Subsidiary) in which the Applicant Party or any of its
Subsidiaries or other Affiliates owns an interest.

 

“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means at any time, the sum of (i) the aggregate undrawn amount of
all Letters of Credit at such time (provided that, with respect to any
Escalating LC, such aggregate undrawn amount shall equal the maximum amount
(after giving effect to all possible increases) available to be drawn under such
Escalating LC) plus (ii) the aggregate amount of all LC Disbursements that have
not yet been reimbursed by or on behalf of the Applicant Party at such time. 
The LC Exposure of any Lender at any time shall be its Applicable Percentage of
the total LC Exposure at such time.  For all purposes of this Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

 

“Lender” means each Person listed on Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption
Agreement (other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption Agreement) and their successors and assigns.

 

“Lending Office” means, as to each Lender, its office located at its address set
forth on the signature pages hereof, or such office as may be set forth as a
Lending Office of a Lender in any Assignment and Assumption Agreement accepted
by the Administrative Agent pursuant to Section 8.06(b), or such other office as
such Lender may hereafter designate as its Lending Office by notice to the
Applicant Party and the Administrative Agent.

 

“Letter of Credit” means a standby letter of credit (which is either a
Performance Letter of Credit or a Backing Letter of Credit) denominated in
Dollars or in a Foreign Currency issued pursuant to this Agreement, which letter
of credit is in a form reasonably acceptable to the applicable Issuing Lender,
in each case as such letter of credit may be amended, modified, extended,
renewed or replaced from time to time, in each case in accordance with this
Agreement.

 

“Letter of Credit Fee” has the meaning specified in Section 2.19(b).

 

8

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Applicant Party or any Subsidiary shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

 

“Material Adverse Change” means any material and adverse change in the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Applicant Party and its Consolidated Subsidiaries
(taken as a whole) since December 31, 2008 which could reasonably be expected to
materially and adversely affect the ability of the Applicant Party to perform
its obligations under the Credit Documents at any time up to and including the
Maturity Date.

 

“Material Plan” has the meaning specified in Section 6.01(i).

 

“Material Subsidiary” means at any time a Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the SEC.

 

“Maturity Date” means September 16, 2014; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

 

“Maximum Rate” has the meaning specified in Section 8.18.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Obligations” means the collective reference to all obligations and liabilities
of the Applicant Party to the Credit Parties (including, without limitation, the
reimbursement obligations payable hereunder and all other obligations and
liabilities of the Applicant Party in respect of any Letter of Credit and
interest thereon as provided for herein, and interest accruing at the then
applicable rate provided in this Agreement after the maturity of such
obligations and liabilities and interest accruing at the then applicable rate
provided in this Agreement after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Applicant Party whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Credit
Document or any other document made, delivered or given in connection herewith
or therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent, the Sole Lead Arranger, the Joint Book Managers, the
Issuing Lenders or the Lenders that are required to be paid by the Applicant
Party pursuant to the terms of this Agreement or any other Credit Document).

 

“Patriot Act” has the meaning specified in Section 8.20.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

9

--------------------------------------------------------------------------------


 

“Performance Letter of Credit” has the meaning specified in Section 2.07(b).

 

“Permitted Cover” means the provision of cover by arranging for the issuance of
one or more standby letters of credit issued by a bank (excluding the Lenders)
located in New York, and otherwise on terms and conditions, in each case
satisfactory to the Administrative Agent and the Issuing Lenders.

 

“Permitted Investments” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing no more than one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing no more than one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing no more
than one year after such date or overnight bank deposits, in each case issued,
accepted by or of any Lender, or any commercial bank organized under the laws of
the United States of America or any state thereof or the District of Columbia
that (a) is at least “adequately capitalized” (as defined in the regulations of
its primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $100,000,000; and (v) shares of any money
market mutual fund that (a) has its assets invested primarily and continuously
in the types of investments referred to in clauses (i) and (iv) above, and
(b) has net assets of not less than $500,000,000.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Applicant Party or any
Subsidiary for employees of the Applicant Party or any Subsidiary or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Applicant Party or any Subsidiary is then making or accruing an obligation
to make contributions or has within the preceding five plan years made
contributions.

 

“Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Regulation U” means Regulation U of the FRB, as in effect from time to time.

 

“Related Entity” has the meaning specified in Section 2.07(b).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

10

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders having more than 50% of the
Aggregate Commitments or, if the Commitment of each Lender to purchase
participations in Letters of Credit and the obligation of the Issuing Lenders to
issue Letters of Credit hereunder have been terminated pursuant to Section 6.02,
Lenders holding in the aggregate more than 50% of all LC Exposure (with the
aggregate amount of each Lender’s risk participation in LC Exposure being deemed
“held” by such Lender for purposes of this definition).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Sole Lead Arranger” means BNP Paribas Securities Corp. in its capacity as sole
lead arranger, and its successors in such capacity.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Applicant Party.

 

“Taxes” has the meaning specified in Section 2.16(a).

 

“UCC” means the Uniform Commercial Code as in effect from time to time under the
laws of the State of New York.

 

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.

 

“Utilization” means, on any date, the total LC Exposure outstanding at such
time.

 

“Utilization Percentage” means, on any date, the quotient of (i) the Utilization
on such date, divided by (ii) the Aggregate Commitments on such date.

 

SECTION 1.02.     Other Definitional Provisions.

 

(a)   All terms defined in this Agreement shall have the meanings given such
terms herein when used in the Credit Documents or any certificate, opinion or
other document made or delivered pursuant hereto or thereto, unless otherwise
defined therein.

 

11

--------------------------------------------------------------------------------


 

(b)   As used in the Credit Documents and in any certificate, opinion or other
document made or delivered pursuant hereto or thereto, accounting terms not
defined in Section 1.01, and accounting terms partly defined in Section 1.01, to
the extent not defined, shall have the respective meanings given to them under
GAAP.

 

(c)   The words “hereof”, “herein”, “hereto” and “hereunder” and similar words
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, schedule and exhibit
references contained herein shall refer to Sections hereof or schedules or
exhibits hereto unless otherwise expressly provided herein.

 

(d)   The word “or” shall not be exclusive; “may not” is prohibitive and not
permissive.

 

(e)   Unless the context otherwise requires, words in the singular number
include the plural, and words in the plural include the singular.

 

(f)    Unless specifically provided in a Credit Document to the contrary,
references to time shall refer to San Francisco time.

 

ARTICLE II

 

LETTERS OF CREDIT

 

SECTION 2.01.      Intentionally Omitted.

 

SECTION 2.02.      Intentionally Omitted.

 

SECTION 2.03.      Intentionally Omitted.

 

SECTION 2.04.      Termination or Reduction of Commitments.

 

(a)   Intentionally Omitted.

 

(b)   Intentionally Omitted.

 

(c)   Termination or Reduction of Commitments.  The Applicant Party may, upon
notice to the Administrative Agent, irrevocably terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. (San Francisco time) five (5) Business Days prior to
the date of termination and one (1) Business Day prior to the date of reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, and (iii) the Applicant
Party shall not terminate or reduce the Aggregate Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the aggregate LC
Exposure (or the Dollar Equivalent thereof) of all of the Lenders would exceed
the Aggregate Commitments.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each

 

12

--------------------------------------------------------------------------------


 

Lender according to its Applicable Percentage.  All fees accrued in respect of
the Aggregate Commitments until the effective date of any termination or
reduction of the Aggregate Commitments shall be paid on the effective date of
such termination or reduction, as applicable.

 

SECTION 2.05.     Default Interest.

 

(a)   Intentionally Omitted.

 

(b)   Intentionally Omitted.

 

(c)   Intentionally Omitted.

 

(d)   Default Interest.  Upon the occurrence and during the continuance of an
Event of Default, (i) fees payable under Sections 2.19(a) and (b) shall accrue,
after as well as before judgment, at a rate which is 2% per annum in excess of
the rate otherwise payable under this Agreement and (ii) interest shall accrue,
to the fullest extent permitted by law, after as well as before judgment, and
except as otherwise provided in Section 2.11, on any overdue principal, interest
or other amounts payable hereunder at a rate that is 2% per annum in excess of
the Base Rate.  Such interest and other amounts shall be payable upon demand. 
Payment or acceptance of the increased rates of interest provided for in this
Section 2.05(d) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent, any Lender or any other Credit
Party.

 

(e)   Intentionally Omitted.

 

(f)    Intentionally Omitted.

 

SECTION 2.06.     Intentionally Omitted.

 

SECTION 2.07.     Issuance of Letters of Credit.

 

(a)   Letter of Credit Request.  Subject to the terms and conditions set forth
herein, the Applicant Party may request the issuance of, and the applicable
Issuing Lender, in reliance on the agreements of the Lenders set forth in
Section 2.08 hereof, agrees to issue at any time and from time to time during
the period commencing on the Closing Date and ending on the date that is seven
(7) Business Days prior to the Maturity Date, Letters of Credit for the account
of the Applicant Party or for the account of the Applicant Party on behalf of,
or in support of obligations of, any of the Related Entities as described under
Section 2.07(b).  To request the issuance of a Letter of Credit, the Applicant
Party shall deliver to the applicable Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, and, in any
event, not less than five (5) Business Days prior to such requested date of
issuance) a notice requesting the issuance of such Letter of Credit and
specifying the date of issuance (which shall be a Business Day), the address of
the beneficiary thereof, the amount and currency of such Letter of Credit, the
type of such Letter of Credit (Performance Letter of Credit or Backing Letter of
Credit) and such other information as shall be necessary to prepare such Letter
of Credit (and the Administrative Agent shall promptly provide notice to each
Lender of each issuance of a Letter of Credit hereunder).  To request the
amendment of a Letter of Credit, the Applicant Party shall deliver to the
applicable Issuing Lender and the Administrative Agent (reasonably in advance of
the requested date of amendment, and, in any event, not less than three
(3) Business Days prior to such requested date of amendment) a notice requesting
the amendment of such Letter of Credit

 

13

--------------------------------------------------------------------------------


 

and specifying such other information as shall be necessary to prepare such
amendment (and the Administrative Agent shall promptly provide notice to each
Lender of each amendment of a Letter of Credit hereunder).  Notwithstanding
anything to the contrary contained herein, no Issuing Lender shall issue or
amend any Letter of Credit if, after giving effect to such issuance or
amendment, the aggregate LC Exposure (or the Dollar Equivalent thereof) shall
exceed the Aggregate Commitments at such time.  The applicable Issuing Lender
shall obtain confirmation of the immediately preceding sentence in writing from
the Administrative Agent prior to issuing or amending any Letter of Credit
hereunder.

 

(b)   Terms of Letters of Credit.  Each Letter of Credit shall expire on an
expiry date (such date being the “Expiration Date”) not later than the seventh
(7th) Business Day prior to the Maturity Date.  In the event that the applicable
Issuing Lender’s office is closed on the applicable Expiration Date, such date
shall be extended to the next Business Day on which such office is open. 
Letters of Credit shall be issued hereunder as follows: (a) to support the
Applicant Party’s, its Subsidiaries’, its Affiliates’ and Joint Ventures’ (such
Subsidiaries, Affiliates and Joint Ventures, collectively, the “Related
Entities” and each, a “Related Entity”) performance under specific project
engineering, procurement, construction and maintenance contracts (each, a
“Performance Letter of Credit”) and (b) to back bank guarantees issued by other
banks to support such performance (each, a “Backing Letter of Credit”) so long
as the applicable Issuing Lender, in its sole discretion, determines: (i) that
such issuance is lawful and such Backing Letters of Credit qualify as
independent undertakings for regulatory purposes and (ii) that such issuance
does not violate any terms or provisions of this Agreement; provided that all
standby Letters of Credit must qualify as performance based letters of credit
under applicable rules and regulations.  Each Letter of Credit shall be
denominated in Dollars or in a Foreign Currency.  The face or stated amount of
each Letter of Credit shall not be less than $100,000 (or the Exchange
Equivalent thereof determined as of the date of issuance) or such lesser amount
as is acceptable to the applicable Issuing Lender.  At no time shall the
aggregate outstanding principal amount of the aggregate LC Exposure (or the
Dollar Equivalent thereof) of all of the Lenders exceed the Aggregate
Commitments.  The applicable Issuing Lender shall not be under any obligation to
issue or amend any Letter of Credit if (i) the issuance or amendment of such
Letter of Credit would violate one or more policies of the applicable Issuing
Lender or (ii) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuing Lender from issuing or amending such Letter of Credit, or any law
applicable to such Issuing Lender or any request or directive from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular.  In the
event of any inconsistency between the terms and conditions of any Application
delivered by the Applicant Party pursuant to Section 3.02 and the terms and
conditions of this Agreement, the terms and conditions of this Agreement shall
control.  The applicable Issuing Lender will promptly deliver to the
Administrative Agent a true and complete copy of each Letter of Credit issued by
it hereunder and each amendment thereto.

 

(c)   Letters of Credit Issued on behalf of Related Entities.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of the Applicant Party on behalf of a
Related Entity, the Applicant Party shall be unconditionally obligated to
reimburse the applicable Issuing Lender hereunder for any and all drawings under
such Letter of Credit relating thereto.  The Applicant Party will, at its
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and

 

14

--------------------------------------------------------------------------------


 

things as the Administrative Agent or the applicable Issuing Lender may
reasonably request in order to effect fully the purposes of this
Section 2.07(c).

 

(d)   Applicability of ISP.  Unless otherwise expressly agreed by the applicable
Issuing Lender and the Applicant Party when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.

 

SECTION 2.08.     Participations in Letters of Credit.

 

Upon the issuance of any Letter of Credit (or upon a Person becoming a Lender
hereunder), in each case without any further action on the part of the Issuing
Lenders or the Lenders, the applicable Issuing Lender hereby grants to each
Lender, and each Lender hereby acquires from the applicable Issuing Lender, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each such Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Issuing Lender, such Lender’s Applicable
Percentage of each LC Disbursement made by the applicable Issuing Lender and not
reimbursed for any reason by the Applicant Party on the date due as provided in
Section 2.09 hereof, or of any reimbursement payment required to be refunded to
the Applicant Party for any reason.  Each Lender acknowledges and agrees that
its obligation to acquire participations and make payments pursuant to this
paragraph in respect of each Letter of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever (other than the issuance of
any Letter of Credit in excess of the amounts described in Section 2.07(a) as of
the date of issuance and other than amendments to any Letter of Credit in
violation of Section 8.05 to provide for an Expiration Date subsequent to the
Maturity Date), including the occurrence and continuance of a Default or such
participation or payment exceeding such Lender’s Commitments or the Aggregate
Commitments by reason of currency fluctuations, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

SECTION 2.09.     Reimbursement in Respect of Letters of Credit.

 

(a)   Reimbursement Obligations.  If any Issuing Lender shall make any LC
Disbursement, such Issuing Lender shall promptly notify the Applicant Party of
such LC Disbursement, and the Applicant Party shall reimburse such Issuing
Lender in an amount equal to such LC Disbursement by paying such Issuing Lender
in Dollars an amount equal to such LC Disbursement (or the Dollar Equivalent
thereof, as applicable): (i) not later than 12:00 noon (San Francisco time) on
the Business Day immediately following the date that such Issuing Lender
notifies the Applicant Party that such LC Disbursement is made by such Issuing
Lender or (ii), if the Applicant Party shall have received notice of such LC
Disbursement later than 12:00 noon (San Francisco time) on any Business Day or
on a day that is not a Business Day, not later than 12:00 noon (San Francisco
time) on the second immediately following Business Day.  If the Applicant Party
fails to make such payment under this paragraph at the time specified in the
preceding sentence, (i) an Event of Default shall have occurred upon such
failure to make payment, (ii) the applicable Issuing Lender shall notify each
Lender and the Administrative Agent of the applicable LC Disbursement, the
payment in Dollars then due from the Applicant Party in respect thereof and such
Lender’s Applicable Percentage thereof and (iii) each Lender shall forthwith pay
to the applicable Issuing Lender in Dollars its Applicable Percentage of the

 

15

--------------------------------------------------------------------------------


 

unreimbursed LC Disbursement (x) not later than 12:00 noon (San Francisco time)
on the Business Day that such Issuing Lender provides such notice of such LC
Disbursement to each Lender and the Administrative Agent (if such notice is
provided by 8:00 a.m. (San Francisco time)) and (y) not later than 12:00 noon
(San Francisco time) on the Business Day immediately following the date that
such Issuing Lender provides such notice (if such notice is provided after
8:00 a.m. (San Francisco time)).  The amounts set forth in such notice shall be
conclusive absent manifest error.  If any amount required to be paid by any
Lender in respect of an unreimbursed LC Disbursement pursuant to this
Section 2.09 is not made available to the applicable Issuing Lender by such
Lender on the date such payment is due (the “due date”), the applicable Issuing
Lender shall be entitled to recover from such Lender, on demand, such amount
with interest thereon calculated from the due date at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.  Promptly following receipt by
the applicable Issuing Lender of any payment from the Applicant Party pursuant
to this Section 2.09, to the extent that Lenders have made payments pursuant to
this Section 2.09 to reimburse such Issuing Lender, then such Issuing Lender
shall distribute such payment received from the Applicant Party to such Lenders
as their interests may appear.  Any payment made by a Lender pursuant to this
paragraph to reimburse any Issuing Lender for any LC Disbursement shall not
relieve the Applicant Party of its obligation to reimburse such LC
Disbursement.  Each Lender acknowledges and agrees that its obligations under
this Section 2.09 shall survive the payment by the Applicant Party of all LC
Disbursements and any termination of this Agreement.  Without limiting the
foregoing, in the event that any reimbursement of an LC Disbursement by the
Applicant Party to any Issuing Lender is required to be repaid to the Applicant
Party (pursuant to a proceeding in bankruptcy or otherwise), then the applicable
Issuing Lender shall continue to be entitled to recover from each Lender, on
demand, the portion of such repaid amount as shall be determined in accordance
with this Section 2.09.

 

(b)   Obligations Absolute.  Subject to the provisions of this Agreement, the
Applicant Party’s obligation to reimburse LC Disbursements as provided in
Section 2.09(a) shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under
any Letter of Credit proving to be forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect,
(iii) payment by any Issuing Lender under any Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) the existence of any claim, setoff, defense or other
right that the Applicant Party or any Subsidiary or Affiliate thereof may at any
time have against any beneficiary of any Letter of Credit, any Credit Party or
any other Person, whether under this Agreement or any other related or unrelated
agreement or transaction, or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.09, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Applicant Party’s obligations
hereunder. The Lenders, the Issuing Lenders and the Administrative Agent shall
not have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence

 

16

--------------------------------------------------------------------------------


 

arising from causes beyond the control of any Issuing Lender. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Lender (as finally determined by a court
of competent jurisdiction), such Issuing Lender shall be deemed to have
exercised care in each determination relating to the foregoing. In furtherance
of the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of any Letter of Credit, the applicable
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

SECTION 2.10.     Disbursement Procedures for Letters of Credit; Reporting.

 

(a)   Disbursement Procedures for Letters of Credit.  The applicable Issuing
Lender shall, promptly following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit.  The
applicable Issuing Lender shall promptly notify the Administrative Agent and the
Applicant Party by telephone (confirmed by telecopy) of such demand for payment
and whether such Issuing Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Applicant Party of its obligation to reimburse such
Issuing Lender or the obligations of the Lenders with respect to any such LC
Disbursement.

 

(b)   Reporting.  Each Issuing Lender shall, no later than the tenth (10th)
Business Day following the last day of each month, provide to the Administrative
Agent (and the Administrative Agent shall forward to the Lenders) schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
the date of issue, account party, applicable currency, amount in such currency
and Expiration Date for each Letter of Credit issued by such Issuing Lender
hereunder and outstanding at any time during such month.

 

SECTION 2.11.     Interest on LC Disbursements and Reimbursement of Other
Amounts.

 

In the event the Applicant Party fails to reimburse any applicable Issuing
Lender in full for any LC Disbursement by the time prescribed in
Section 2.09(a), an Event of Default shall have occurred and be continuing until
such reimbursement is made, (i) the unpaid or unreimbursed amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Applicant Party reimburses such LC
Disbursement, after as well as before judgment, at a rate per annum equal to the
sum of (x) the Letter of Credit Fee and (y) the Base Rate plus 2.0%, and
(ii) the Applicant Party shall also reimburse the applicable Issuing Lender upon
demand for any losses incurred by such Issuing Lender in connection with changes
in the foreign exchange rates as a result of the Applicant Party’s failure to
reimburse such LC Disbursement by the time prescribed in Section 2.09(a). 
Interest accrued pursuant to this Section 2.11 shall be for the account of the
applicable Issuing Lender, except that interest accrued on and after the date of
payment by any Lender pursuant to Section 2.09(a) to reimburse the applicable
Issuing Lender shall be for the account of such Lender to the extent of such
payment.

 

17

--------------------------------------------------------------------------------


 

SECTION 2.12.     Cash Collateralization.

 

(a)   Deposit of Collateral Upon an Event of Default.  If any Event of Default
shall occur and be continuing, then on the Business Day that the Applicant Party
receives notice from the Administrative Agent or the Required Lenders, as
applicable, demanding the deposit of cash collateral pursuant to this paragraph,
the Applicant Party shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash in Dollars equal to the Dollar Equivalent of the aggregate LC
Exposure as of such date plus any accrued and unpaid fees thereon; provided that
(i) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
described in paragraph (g) or (h) of Section 6.01 and (ii) the Applicant Party
shall be obligated, from time to time and upon demand by the Administrative
Agent, to deposit additional amounts into said account in cash in Dollars as
necessary to maintain an amount on deposit equal to the amount (including, with
respect to LC Exposure denominated in Foreign Currencies, the Dollar Equivalent
thereof) of the total aggregate LC Exposure plus any accrued and unpaid fees
thereon (as determined at any time).

 

(b)   Deposit of Collateral for Foreign Exchange Differential.  In addition to
the foregoing, if on any Computation Date (as defined below): the Dollar
Equivalent of aggregate LC Exposure exceeds the Aggregate Commitments (any such
excess amount, the “Excess”) by, in any case, $10,000,000 or more, the
Administrative Agent shall provide notice thereof to the Applicant Party and
demand the deposit of cash collateral pursuant to this paragraph.  On the
Business Day on which the Applicant Party receives such notice, the Applicant
Party shall deposit in an account with the Administrative Agent, in the name of
the Administrative Agent and for the benefit of the Lenders and the Issuing
Lenders, an amount in cash in Dollars equal to the full amount of such Excess;
provided that the Applicant Party shall be obligated, from time to time and upon
demand by the Administrative Agent, to deposit additional amounts into said
account in cash in Dollars as necessary to maintain an amount on deposit equal
to the Excess (as determined at any time).  The Administrative Agent shall
produce copies of any calculations or reports relating to the foregoing upon
written request from the Applicant Party or any Lender.  The Administrative
Agent may, and at the instruction of the Required Lenders shall, undertake such
calculations at any time; provided that in any event the Administrative Agent
shall undertake such calculations at least once per calendar quarter, and the
Administrative Agent shall not be required to undertake such calculations more
frequently than once per calendar month without its consent.  Each day upon or
as of which the Administrative Agent undertakes the calculations described above
in this Section 2.12(b) is referred to herein as a “Computation Date”.

 

(c)   Deposit of Collateral for Defaulting Lenders.  In addition to the
foregoing, if any Lender becomes a Defaulting Lender and while any LC Exposure
exists, for so long as such Lender is a Defaulting Lender and such LC Exposure
exists, then within two (2) Business Days following notice by the Administrative
Agent demanding the deposit of cash collateral pursuant to this paragraph, the
Applicant Party shall (i) deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders,
and/or (ii) subject to the following proviso (2), provide Permitted Cover, in
each case an amount in cash in Dollars equal to the Dollar Equivalent of such
Defaulting Lender’s Applicable Percentage of the aggregate LC Exposure as of
such date; provided that (1) the Applicant Party shall be obligated, from time
to time and within two (2) Business Days following notice by the Administrative
Agent demanding the deposit of additional cash collateral and/or Permitted Cover
pursuant to this paragraph, to deposit additional amounts into said account in
cash in Dollars, and/or to provide

 

18

--------------------------------------------------------------------------------


 

additional Permitted Cover, in each case as necessary to maintain an amount on
deposit and/or Permitted Cover equal to the Dollar Equivalent of such Defaulting
Lenders’ Applicable Percentage of the then aggregate LC Exposure and (2) the
foregoing option to provide Permitted Cover in lieu of cash collateral shall
only be available to the Applicant Party for a period not to exceed one
(1) month after such notice by the Administrative Agent demanding deposit of
cash collateral and upon the expiration of such period, the Applicant Party
shall deposit cash collateral in the amount of such Defaulting Lender’s LC
Exposure as contemplated by this clause (c) and the failure to provide such
deposit shall constitute an Event of Default.  Payment by the Applicant Party of
such cash collateral or provision of Permitted Cover shall not relieve the
Defaulting Lender of its obligations hereunder, and the Applicant Party shall
retain all of its rights and remedies hereunder and under applicable law against
any such Defaulting Lender.

 

(d)   Cash Collateral Accounts.  Each deposit and Permitted Cover under Sections
2.12(a), (b) and (c) shall be held by the Administrative Agent (subject to
Section 7.09) as collateral for the payment and performance of the obligations
of the Applicant Party under this Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. If required by the Administrative Agent, the Applicant Party
shall enter into any pledge or security agreement and UCC financing statement
with respect to such cash collateral in favor of the Administrative Agent as the
Administrative Agent shall reasonably require.  Such deposits shall be invested
in Permitted Investments selected by the Administrative Agent in its sole
discretion.  All losses and expenses incurred as a result of such activities
shall be for the account of the Applicant Party.  Interest or profits, if any,
on such investments shall accumulate in such accounts.  Moneys in such accounts
may be applied by the Administrative Agent (at its sole discretion) (i) to
reimburse each Issuing Lender for LC Disbursements for which it has not been
reimbursed; and (ii) to the extent not so applied, may be held for the
satisfaction of the reimbursement obligations of the Applicant Party for the LC
Exposure at such time or any other Obligations or to cover any losses in respect
of any Excess, provided that moneys in such accounts relating to the Applicant
Party’s obligations under Section 2.12(c) shall be applied by the Administrative
Agent to reimburse the Issuing Lenders on a ratable basis for the applicable
Defaulting Lender’s Applicable Percentage of LC Disbursements for which the
Issuing Lenders have not been reimbursed.  If the Applicant Party is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, and all Defaults are subsequently cured or waived and no
Excess is then in existence, such amount (to the extent not applied as
aforesaid) shall be returned to the Applicant Party within three Business Days
after request therefor by the Applicant Party.  If the Applicant Party is
required to provide an amount of cash collateral hereunder as a result of any
Excess, and the Administrative Agent shall subsequently determine that the
amount of such Excess is equal to or less than the amount on deposit in respect
of the existence of such Excess, provided there is no Default then in existence,
such excess amount of cash, if greater than $1,000,000 (to the extent not
applied as aforesaid), shall be returned to the Applicant Party within three
(3) Business Days after request therefor by the Applicant Party.  If the
Applicant Party is required to provide an amount of cash collateral hereunder as
a result of any Lender becoming a Defaulting Lender, and such Lender ceases to
be a Defaulting Lender or the LC Exposure is subsequently reduced such that the
amount of cash collateral provided therefor exceeds such Defaulting Lender’s
Applicable Percentage of the LC Exposure, such cash collateral (or excess amount
of cash collateral, if applicable), to the extent not previously applied to the
Defaulting Lender’s obligations hereunder, shall be returned to the Applicant
Party within three (3) Business Days after request therefor by the Applicant
Party.

 

19

--------------------------------------------------------------------------------


 

(e)   Custody of Cash Collateral.  Beyond the exercise of reasonable care in the
custody thereof and investment of cash collateral deposits pursuant to the terms
hereof, the Administrative Agent shall have no duty as to any cash collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to the preservation of rights against prior parties
or any other rights pertaining thereto.  The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
cash collateral in its possession if the cash collateral is accorded treatment
substantially equal to that which it accords its own property and shall not be
liable or responsible for any loss or damage to any of the cash collateral or
for any diminution in the value thereof by reason of the act or omission of any
agent or bailee selected by the Administrative Agent in good faith.  All
expenses and liabilities incurred by the Administrative Agent in connection with
taking, holding and disposing of any cash collateral (including customary
custody and similar fees with respect to any cash collateral held directly by
the Administrative Agent), shall be paid by the Applicant Party from time to
time upon demand.

 

SECTION 2.13.      Obligations.

 

Anything in this Agreement to the contrary notwithstanding, each of the
Applicant Party and each Lender shall continue to be bound by all of its
obligations hereunder, including without limitation, its obligations under
Sections 2.08 and 2.09, until such time as each Letter of Credit has expired and
no further Obligation, LC Exposure or Commitment exists.

 

SECTION 2.14.      General Provisions as to Payments.

 

(a)   Manner and Time of Payment.  The Applicant Party shall make each payment
hereunder (including, without limitation, in respect of the LC Disbursements),
and interest thereon, and all fees due in respect of the transactions
contemplated by this Agreement in Dollars in Federal or other funds immediately
available in San Francisco, to the Administrative Agent at its address referred
to in Section 8.01(a).  Whenever any such payment shall be due on a day which is
not a Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or additional compensation.
If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.  Any
payment made by the Applicant Party after 12:00 noon (San Francisco time) on any
day shall be deemed to have been made on the next Business Day for the purpose
of calculating interest on amounts outstanding in respect of any Obligations. 
All payments required to be made by the Applicant Party hereunder shall be made
in Dollars and shall be made without setoff or counterclaim.

 

(b)   Application of Payments to Principal and Interest.  All payments in
respect of the principal amount of any Obligations hereunder shall include
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Obligations
on a date when interest is due and payable with respect to such Obligations)
shall be applied to the payment of interest before application to principal.

 

(c)   Apportionment of Payments.  The Administrative Agent will promptly
distribute to each Lender its ratable share of each payment received by the
Administrative Agent which is for the account of the Lenders.

 

20

--------------------------------------------------------------------------------


 

(d)   Application of Funds.   (i) All payments received from the Applicant Party
by the Administrative Agent which are not reasonably identifiable by the
Administrative Agent shall be applied by the Administrative Agent against the
Obligations, and (ii) any amounts received on account of the Obligations after
the exercise of remedies provided for in Section 6.02 (or after the LC Exposure
has automatically been required to be cash collateralized as set forth in the
proviso to Section 6.02), in each case in the following order of priority:
(A) to the payment of all amounts for which the Administrative Agent is entitled
to compensation, reimbursement and indemnification under any Credit Document and
all advances made by the Administrative Agent thereunder for the account of the
Applicant Party, and to the payment of all reasonable costs and expenses paid or
incurred by the Administrative Agent in connection with the Credit Documents,
all in accordance with Sections 7.06 and 8.03 and the other terms of this
Agreement and the Credit Documents; (B) thereafter, to the extent of any excess
such proceeds, to the payment of all other Obligations for the ratable benefit
of the holders thereof (subject to the provisions of Section 2.14(b) hereof);
and (C) thereafter, to the extent of any excess such proceeds, to the Applicant
Party or as otherwise required by applicable law.

 

(e)   Obligations of Lenders Several.  The obligations of the Lenders hereunder
to fund participations in Letters of Credit and to make payments pursuant to
Section 7.06 are several and not joint.  The failure of any Lender to fund any
such participation or to make any payment under Section 7.06 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to purchase its participation or to make its payment
under Section 7.06.

 

SECTION 2.15.      Computation of Interest and Fees.

 

Interest on all amounts owed hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Base Rate
(calculated at other than the Federal Funds Rate or the Eurodollar Rate) shall
be computed on the basis of a year of 365 days or, if appropriate, 366 days, and
in each case all interest hereunder shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). All fees due
and payable hereunder shall, unless expressly otherwise provided for, be
computed on the basis of a year of 360 days for the actual number of days
elapsed.

 

SECTION 2.16.      Taxes; Net Payments.

 

(a)   Net Payments.  Any and all payments by the Applicant Party under this
Agreement shall be made free and clear of and without deduction for any and all
current or future taxes, levies, imposts, deductions, charges or withholdings
and all liabilities with respect thereto excluding (i) income taxes imposed on
the net income of any Credit Party; and (ii) franchise taxes imposed on the net
income of any Credit Party, in each case by the jurisdiction under the laws of
which such Credit Party is organized, domiciled, resident or doing business or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities, collectively or individually,
“Taxes”).  If the Applicant Party shall be required to deduct any Taxes from or
in respect of any sum payable hereunder to a Lender (i) the sum payable shall be
increased by the amount (an “additional amount”) necessary so that after making
all required deductions such Lender shall receive an amount equal to the sum it
would have received had no such deductions been made, (ii) the Applicant Party
shall make such deductions and (iii) the Applicant Party shall pay the full
amount deducted to the relevant

 

21

--------------------------------------------------------------------------------


 

governmental authority in accordance with applicable law.  Within thirty (30)
days after the date of any payment of Taxes pursuant to this paragraph (a), the
Applicant Party shall furnish to the Administrative Agent a receipt issued by
the relevant Governmental Authority or other evidence satisfactory to the
Administrative Agent of payment thereof.  The Applicant Party will indemnify
each Lender (subject to such Lender having complied with paragraph (b) below)
and hold each Lender harmless for the full amount of all Taxes paid or payable
by such Lender with respect to this Agreement and any and all amounts received
by such Lender hereunder, and any liability (including penalties, interest and
expenses (including reasonable attorneys fees and expenses)) arising therefrom
or with respect thereto whether or not such Taxes were correctly or legally
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability prepared by such Lender, absent manifest error,
shall be final, conclusive and binding for all purposes. The obligations of the
Applicant Party under this Section 2.16 shall survive the termination of this
Agreement and the Commitments and the payment of all amounts payable under the
Credit Documents.

 

(b)   Evidence of Exemption from Withholding.  Each Lender which is a foreign
corporation within the meaning of Section 1442 of the Code, including the
Administrative Agent acting as an intermediary or agent for such a Lender (each,
a “Foreign Lender”), shall deliver to the Applicant Party such certificates,
documents or other evidence as the Applicant Party may reasonably require from
time to time as are necessary to establish that such Foreign Lender is not
subject to withholding under Section 1441 or 1442 of the Code or as may be
necessary to establish, under any law hereafter imposing upon the Applicant
Party, an obligation to withhold any portion of the payments made by the
Applicant Party under the Credit Documents, that payments to the Administrative
Agent for the account of such Foreign Lender are not subject to withholding, in
any event to include: (i) two original copies of Internal Revenue Service
Form W-8BEN, W-8ECI or W-8IMY, as appropriate (or any successor forms), properly
completed and duly executed by such Foreign Lender, and such other documentation
required under the Code and reasonably requested by the Applicant Party, to
establish that such Foreign Lender is not subject to deduction or withholding of
United States federal income tax with respect to any payments to such Foreign
Lender of principal, interest, fees or other amounts payable under any of the
Credit Documents, or (ii) if such Foreign Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Code and cannot deliver either Internal
Revenue Service Form W-8BEN (to the extent such form would document a claim or
exemption from withholding pursuant to an applicable income tax treaty) or
W-8ECI or W-8IMY pursuant to clause (i) above, a Certificate re Non-Bank Status
together with two original copies of Internal Revenue Service Form W-8BEN (or
any successor form) (to the extent such forms document the status of the Foreign
Lender as other than a United States Person), properly completed and duly
executed by such Foreign Lender, and such other documentation required under the
Code and reasonably requested by the Applicant Party to establish that such
Foreign Lender is not subject to deduction or withholding of United States
federal income tax with respect to any payments to such Foreign Lender of
principal, interest, fees or other amounts payable under any of the Credit
Documents.   If the form provided by a Lender at the time such Lender first
becomes a party to this Agreement indicates a United States interest withholding
tax rate in excess of zero, interest withholding tax at such rate shall be
considered excluded from “Taxes” as defined in Section 2.16(a).

 

22

--------------------------------------------------------------------------------


 

SECTION 2.17.      Increased Costs.

 

(a)   Change in Law, Etc.  In the event that any law, regulation, treaty or
directive hereafter enacted, promulgated, approved or issued or any change in
any currently existing law, regulation, treaty or directive therein or in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof or compliance by any Credit Party (or any Person
directly or indirectly owning or controlling such Credit Party) with any request
or directive, whether or not having the force of law, from any central bank or
other Governmental Authority, agency or instrumentality:

 

(i)            does or shall subject any Credit Party to any Taxes of any kind
whatsoever with respect to its obligations under this Agreement to make, fund or
maintain any Letter of Credit or participation therein, or its obligations under
this Agreement to issue a Letter of Credit or participate therein, or change the
basis of taxation of payments to any Credit Party of principal, interest or any
other amount payable hereunder in respect of any Letter of Credit or
participations therein, including any Taxes required to be withheld from any
amounts payable under the Credit Documents (except for imposition of, or change
in the rate of, tax on the overall net income of such Credit Party or its
Lending Office by the jurisdiction in which such Credit Party is incorporated or
has its principal office or such Lending Office, including, in the case of
Credit Parties incorporated in any State of the United States such tax imposed
by the United States); or

 

(ii)           does or shall impose, modify or make applicable any reserve,
special deposit, compulsory loan, assessment, increased cost or similar
requirement against assets held by, or deposits of, or advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Credit Party in respect of any Letter of Credit or participations therein
(except any such reserve requirement reflected in the definition of Eurodollar
Rate);

 

and the result of any of the foregoing is to increase the cost to such Credit
Party of agreeing to make or of making, issuing, renewing, creating or
maintaining any Letter of Credit or participation therein, or its commitment to
lend or to issue or create any such Letter of Credit or participate therein, or
to reduce any amount receivable hereunder in respect of any Letter of Credit or
participation therein, then, in any such case, the Applicant Party shall pay
such Credit Party, upon its demand, any additional amounts necessary to
compensate such Credit Party for such additional cost or reduction in such
amount receivable which such Credit Party deems to be material as determined by
such Credit Party.  A statement setting forth the calculations of any additional
amounts payable pursuant to the foregoing sentence submitted by a Credit Party
to the Applicant Party shall be conclusive absent manifest error.  The
obligations of the Applicant Party under this Section 2.17 shall survive the
termination of this Agreement and the Commitments and payment of the Obligations
and all other amounts payable under the Credit Documents.  Failure to demand
compensation pursuant to this Section 2.17 shall not constitute a waiver of such
Credit Party’s right to demand such compensation.  To the extent that any
increased costs of the type referred to in this Section 2.17 are being incurred
by a Credit Party and such costs can be eliminated or reduced by the transfer of
such Credit Party’s participation or Commitment to another of its branches, and
to the extent that such transfer is not inconsistent with such Credit Party’s
internal policies of general application and only if, as determined by such
Credit Party in its sole discretion, the transfer of such participation or
Commitment, as the case may be, would

 

23

--------------------------------------------------------------------------------


 

not otherwise materially adversely affect such participation or such Credit
Party, the Applicant Party may request, and such Lender shall use reasonable
efforts to effect, such transfer.

 

(b)   Capital Adequacy.  If after the date hereof, any Lender shall have
determined that the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Lending Office) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s capital as a consequence
of its obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within 10 days after demand
by such Lender (with a copy to the Administrative Agent), the Applicant Party
shall pay to such Lender such additional amount or amounts as will compensate
such Lender for such reduction.

 

(c)   Notification.  Each Lender will promptly notify the Applicant Party and
the Administrative Agent of any event of which it has knowledge, occurring after
the date hereof, which will entitle such Lender to compensation pursuant to this
Section 2.17. A certificate of any Lender claiming compensation under this
Section 2.17 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error.

 

SECTION 2.18.      Illegality.

 

Notwithstanding anything herein to the contrary, no Issuing Lender shall at any
time be obligated to issue a Letter of Credit or agree to any extension or
amendment thereof if such issuance, creation, extension or amendment would
conflict with, or cause any Issuing Lender to exceed any limits imposed by, any
law or requirements of any applicable Governmental Authority.

 

SECTION 2.19.      Fees.

 

(a)   The Applicant Party agrees to pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the sum of (i) the product of the
Applicable Rate then in effect (as set forth in the column titled “Applicable
Rate for Commitment Fee” in the grid set forth in the Applicable Rate
definition) times the average daily amount by which (x) the Aggregate
Commitments in effect from time to time exceed (y) the Utilization from time to
time, plus, if any Escalating LC is then outstanding, (ii) the product of
(x) the Applicable Rate then in effect (as set forth in the column titled
“Applicable Rate for Commitment Fee” in the grid set forth in the Applicable
Rate definition) multiplied by 150% times (y) the difference between (I) the
maximum amount (after giving effect to all possible increases) available to be
drawn under all Escalating LCs and (II) the amount then available to be drawn
under all Escalating LCs.  The Commitment Fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article III is not met, and shall be payable in arrears on the
last Business Day of March, June, September and December of each year,

 

24

--------------------------------------------------------------------------------


 

commencing on the first such date to occur after the Closing Date, and on the
last day of the Availability Period.

 

(b)   The Applicant Party agrees to pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a letter of
credit fee (the “Letter of Credit Fee”), calculated daily with respect to such
Lender’s participations in Letters of Credit issued hereunder, equal to the
product of (i) the Applicable Rate then in effect (as set forth in the column
titled “Applicable Rate for Letter of Credit Fee” in the grid set forth in the
definition of Applicable Rate) times (ii) the actual daily maximum face or
stated amount of each Letter of Credit outstanding (in the case of any
Escalating LC, such amount shall equal the amount then available to be drawn
under such Escalating LC).  Letter of Credit Fees payable pursuant to this
paragraph (b) shall be payable in arrears on the last Business Day of March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date; provided that all such fees shall be payable on
the date on which all Commitments terminate and any such fees accruing after the
date on which all Commitments terminate shall be payable on demand.  The sum of
each daily calculation, if in a currency other than Dollars, shall be converted
to the Dollar Equivalent thereof on the date the applicable payment is due.

 

(c)   The Applicant Party agrees to pay directly to each Issuing Lender, for its
own account, a fronting fee with respect to each Letter of Credit issued by such
Issuing Lender, at the rate per annum separately agreed upon between the
Applicant Party and such Issuing Lender, computed on the maximum face or stated
amount of such Letter of Credit (in the case of any Escalating LC, such amount
shall equal the amount then available to be drawn under such Escalating LC) on a
quarterly basis in arrears.  Such fronting fee payable to any Issuing Lender
shall be payable in arrears on the last Business Day of March, June,
September and December of each year, commencing on the first such date to occur
after the Closing Date; provided that all such fees shall be payable on the date
on which all Commitments terminate and any such fees accruing after the date on
which all Commitments terminate shall be payable on demand.  In addition, the
Applicant Party shall pay directly to each Issuing Lender, for its own account,
such Issuing Lender’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder in the amounts and at the times separately agreed upon.

 

(d)   In addition to any of the foregoing fees, the Applicant Party agrees to
pay to the Administrative Agent, the Lead Arranger and their Affiliates such
other fees in the amounts and at the times separately agreed upon.

 

(e)   All fees payable hereunder shall be paid on the dates due, in Dollars and
in immediately available funds, to the Administrative Agent (or to the
applicable Issuing Lender, in the case of fees payable to it) for distribution,
in the case of Commitment Fees and Letter of Credit Fees, to the Lenders.  Fees
paid shall not be refundable under any circumstances.  Any fee not due on a
specific date shall be due on demand.

 

SECTION 2.20.      Evidence of Debt.

 

(a)   Intentionally Omitted.

 

25

--------------------------------------------------------------------------------


 

(b)   The Administrative Agent shall maintain accounts in which it shall record
(i)  the amount of any principal or interest due and payable or to become due
and payable from the Applicant Party to each Lender hereunder and (ii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(c)   The entries made in the accounts maintained pursuant to paragraph  (b) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Applicant Party to repay the LC
Disbursements in accordance with the terms of this Agreement.

 

SECTION 2.21.      Use of Proceeds.

 

No portion of the proceeds of any borrowing under this Agreement shall be used
by the Applicant Party or any of its Subsidiaries in any manner that might cause
the borrowing or the application of such proceeds to violate Regulation U or any
other regulation of the FRB or to violate the Securities Exchange Act of 1934,
as amended from time to time, and any successor statute, in each case as in
effect on the date or dates of such borrowing and such use of proceeds.

 

SECTION 2.22.      Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)   if any LC Exposure exists at the time a Lender is a Defaulting Lender, the
Applicant Party shall within two (2) Business Days following notice by the
Administrative Agent cash collateralize or (to the extent permitted by
Section 2.12(c)) provide Permitted Cover for such Defaulting Lender’s LC
Exposure in accordance with the procedures set forth in Section 2.12 for so long
as such LC Exposure is outstanding;

 

(b)   the Commitment and LC Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 8.05), provided that any waiver, amendment or
modification extending or increasing the Commitment of such Defaulting Lender or
reducing the principal of any LC Disbursement made by such Defaulting Lender
shall require the consent of such Defaulting Lender;

 

(c)   if the Applicant Party cash collateralizes or provides (to the extent
permitted by Section 2.12(c)) Permitted Cover for any portion of such Defaulting
Lender’s LC Exposure pursuant to the foregoing clause (a), the Applicant Party
shall not be required to pay the Letter of Credit Fees to such Defaulting Lender
pursuant to Section 2.19(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized or
covered by Permitted Cover; and

 

(d)   no Issuing Lender shall be required to issue, amend or increase any Letter
of Credit unless it is satisfied that cash collateral or (to the extent
permitted by Section 2.12(c)) Permitted Cover will be provided by the Applicant
Party in accordance with the foregoing clause (a).

 

26

--------------------------------------------------------------------------------


 

SECTION 2.23.      Replacement of Lenders.  If any Lender requests compensation
under Section 2.17, or if the Applicant Party is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, or if any Lender is a Defaulting Lender, or if any
Lender does not consent to a proposed amendment, waiver, consent or modification
with respect to any Credit Document that requires the consent of each Lender and
that has been approved by the Required Lenders, then the Applicant Party may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 8.06), without recourse, all of their interests, rights and obligations
under this Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)           the Applicant Party shall have paid to the Administrative Agent
the assignment fee specified in Section 8.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding amount of its LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Credit
Documents from the assignee (to the extent of such outstanding LC Disbursements
and accrued interest and fees) or the Applicant Party (in the case of all other
amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 2.17 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Applicant Party to require such assignment and
delegation cease to apply.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

SECTION 3.01.      Closing Date.

 

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent:

 

(a)   Receipt of Documentation.  The Administrative Agent shall have received:

 

(i)            counterparts of this Agreement signed by the Applicant Party, the
Administrative Agent, each Issuing Lender and each Lender;

 

27

--------------------------------------------------------------------------------


 

(ii)           a certificate, dated the Closing Date, of the Secretary or
Assistant Secretary of the Applicant Party, substantially in the form of
Exhibit C: (A) attaching a true and complete copy of the resolutions of its
Board of Directors authorizing the execution and delivery of this Agreement and
the other Credit Documents by the Applicant Party and the performance of the
Applicant Party’s obligations thereunder, and of all other documents evidencing
other necessary action (in form and substance reasonably satisfactory to the
Administrative Agent) taken by it to authorize the Credit Documents and the
transactions contemplated thereby, (B) attaching a true and complete copy of its
certificate of incorporation and bylaws, (C) certifying that said certificate of
incorporation and bylaws are true and complete copies thereof, are in full force
and effect and have not been amended or modified, and (D) setting forth the
incumbency of its officer or officers who may sign the Credit Documents,
including therein a signature specimen of such officer or officers;

 

(iii)          a certificate of good standing for the Applicant Party from the
Secretary of State for the State of Delaware, dated a recent date prior to the
Closing Date; and

 

(iv)          a certificate, dated the Closing Date, signed by a senior vice
president, the chief financial officer or the treasurer of the Applicant Party
to the effect set forth in paragraphs (b) and (c) of Section 3.02 and certifying
(A) that, as of the Closing Date, there exists no Material Adverse Change and
(B) the current Ratings.

 

(b)   Opinions.  The Administrative Agent shall have received an opinion of
counsel for the Applicant Party, substantially in the form of Exhibit A,
covering such matters relating to the transactions contemplated hereby as the
Administrative Agent may reasonably request, dated the Closing Date.

 

(c)   Fees and Expenses Due to the Credit Parties.  The Administrative Agent
shall have received all fees and expenses due and payable to the Administrative
Agent, the Joint Book Managers, the Sole Lead Arranger and any other Credit
Party.

 

(d)   Fees and Expenses of Special Counsel.  The fees and expenses of Sidley
Austin LLP, special counsel to the Administrative Agent, BNPP as an Issuing
Lender and the Sole Lead Arranger, in connection with the preparation,
negotiation and closing of the Credit Documents shall have been paid.

 

SECTION 3.02.      Conditions to Letters of Credit.

 

The following conditions must be satisfied prior to the issuance of each Letter
of Credit:

 

(a)   Notice; Application.  The Administrative Agent and the applicable Issuing
Lender shall have received: (i) the notice required by Section 2.07(a) hereof;
and (ii) an Application in the form required by the applicable Issuing Lender
duly completed by the Applicant Party.

 

(b)   Absence of Litigation.  There shall be no injunction, writ, preliminary
restraining order or other order of any nature issued by any Governmental
Authority in any respect directly affecting the transactions provided for herein
and no action or proceeding by or before any Governmental Authority shall have
been commenced and be pending or, to the

 

28

--------------------------------------------------------------------------------


 

knowledge of the Applicant Party, threatened, seeking to prevent or delay the
transactions contemplated by the Credit Documents or challenging any other terms
and provisions hereof or thereof or seeking any damages in connection therewith.

 

(c)   Representations and Warranties; No Default. After giving effect to the
issuance of the applicable Letter of Credit: (i) no Default shall have occurred
and be continuing, (ii) all representations and warranties of the Applicant
Party contained in Article IV of this Agreement (other than the representation
and warranty of the Applicant Party contained in Section 4.04(b) hereof) shall
be true (except that for purposes of this Section 3.02, the representations and
warranties contained in Section 4.04(a) shall be deemed to refer to the most
recent statements furnished pursuant to Section 5.01(a)), and (iii) no default
or event of default under any engineering, procurement, construction or
maintenance contract of the Applicant Party or any of its Subsidiaries shall
have occurred and be continuing which could reasonably be expected to materially
and adversely affect the ability of the Applicant Party to perform its
obligations under the Credit Documents.

 

(d)   Commitments and LC Exposure. Both before and immediately after giving
effect to the issuance of the applicable Letter of Credit, the Dollar Equivalent
of the total LC Exposure shall not exceed the Aggregate Commitments.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Applicant Party represents and warrants that:

 

SECTION 4.01.      Corporate Existence and Power.

 

The Applicant Party is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware and has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted.

 

SECTION 4.02.      Corporate and Governmental Authorization; Contravention.

 

The execution, delivery and performance by the Applicant Party of this Agreement
and the other Credit Documents (i) are within the Applicant Party’s corporate
power, (ii) have been duly authorized by all necessary corporate action,
(iii) require no action by or in respect of, or filing with, any governmental
body, agency or official, (iv) do not contravene or constitute a default under
any provision of applicable law or regulation, or of the certificate of
incorporation or by-laws of the Applicant Party, and (v) do not contravene or
constitute a default under, or result in the creation of any Lien under, any
material agreement, judgment, injunction, order, decree or other instrument
binding upon the Applicant Party.

 

29

--------------------------------------------------------------------------------


 

SECTION 4.03.    Binding Effect.

 

This Agreement has been duly executed and delivered by the Applicant Party and
constitutes a valid and binding agreement of the Applicant Party, enforceable in
accordance with its terms.

 

SECTION 4.04.    Financial Information.

 

(a)   Balance Sheet. The consolidated balance sheet of the Applicant Party and
its Consolidated Subsidiaries as of December 31, 2008 and the related
consolidated statements of earnings and of cash flow for the fiscal year then
ended, reported on by Ernst & Young LLP and set forth in the Applicant Party’s
2008 Form 10-K, a copy of which has been made available to each of the Lenders,
fairly present in all material respects, in conformity with GAAP, the
consolidated financial position of the Applicant Party and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
changes in financial position for such fiscal year.

 

(b)   Material Adverse Change.  There exists no Material Adverse Change.

 

SECTION 4.05.    Litigation.

 

There is no action, suit or proceeding pending or to the knowledge of the
Applicant Party threatened against or affecting the Applicant Party or any of
its Subsidiaries before any court or arbitrator or any governmental body, agency
or official (i) which could reasonably be expected to have a material adverse
effect on the business, consolidated financial position or consolidated results
of operations of the Applicant Party and its Consolidated Subsidiaries, taken as
a whole, and the Applicant Party’s ability to perform its obligations under the
Credit Documents at any time up to and including the Maturity Date, or
(ii) which purports to affect the legality, validity or enforceability of this
Agreement or any other Credit Document.

 

SECTION 4.06.    Compliance with ERISA.

 

The Applicant Party and its Subsidiaries have fulfilled their obligations under
the minimum funding standards of ERISA with respect to each Plan and are in
compliance in all material respects with the currently applicable provisions of
ERISA, noncompliance with which could reasonably be expected to have a material
adverse effect on the business, consolidated financial position or consolidated
results of operations of the Applicant Party and its Consolidated Subsidiaries,
taken as a whole, and the Applicant Party’s ability to perform its obligations
under the Credit Documents at any time up to and including the Maturity Date.

 

SECTION 4.07.    Taxes.

 

The Applicant Party and its Subsidiaries have filed all United States Federal
income tax returns and all other material tax returns which are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Applicant Party or any Subsidiary other than
any such taxes or assessments being currently contested in good faith and other
than where the failure to so file or pay would not have a material adverse
effect on the business, financial position, results of operations or properties
of the Applicant Party and its

 

30

--------------------------------------------------------------------------------


 

Consolidated Subsidiaries taken as a whole or, alternatively, on the ability of
the Applicant Party to perform its obligations under the Credit Documents at any
time up to and including the Maturity Date. The charges, accruals and reserves
on the books of the Applicant Party and its Subsidiaries in respect of taxes or
other governmental charges are adequate.

 

SECTION 4.08.    Material Subsidiaries.

 

Each of the Applicant Party’s Material Subsidiaries is duly organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, and has all requisite power and authority and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

 

SECTION 4.09.    Not an Investment Company.

 

The Applicant Party is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

SECTION 4.10.    Business of the Applicant Party; Use of Letters of Credit.

 

The Applicant Party is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U), and no LC Disbursement will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock.  The purpose of each Letter of Credit shall be to support the Applicant
Party’s or its Subsidiaries’, Affiliates’ or Joint Ventures’ performance of
their obligations to each beneficiary under their engineering, procurement,
construction and maintenance contracts, and the purpose of each Backing Letter
of Credit shall be, to the extent permitted under Section 2.07(b) hereof, to
back bank guarantees issued by other banks supporting such performance.  Neither
the issuance of any Letter of Credit nor the payment of any Obligation will
violate any applicable law or regulation.

 

SECTION 4.11.    No Misleading Statements.

 

No written information, exhibit or report furnished by or at the direction of
the Applicant Party or any Subsidiary to the Administrative Agent or any Lender
in connection with this Agreement contains any material misstatement of fact or
omits to state a material fact or any fact necessary to make the statements
contained therein not misleading.

 

SECTION 4.12.    Environmental Matters.

 

In the ordinary course of its business, the Applicant Party conducts an ongoing
review of the effect of Environmental Laws on the business, operations and
properties of the Applicant Party and its Subsidiaries, in the course of which
it identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties now or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by law or as a condition of any license, permit or
contract, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat and any actual or potential
liabilities to

 

31

--------------------------------------------------------------------------------


 

third parties, including employees, and any related costs and expenses). On the
basis of this review, the Applicant Party has reasonably concluded that
Environmental Laws are not likely to have a material adverse effect on the
business, financial condition, results of operations or properties of the
Applicant Party and its Consolidated Subsidiaries, considered as a whole, or,
alternatively, on the Applicant Party’s ability to perform its obligations under
the Credit Documents at any time up to and including the Maturity Date.

 

SECTION 4.13.    No Default.

 

No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Credit Document.

 

ARTICLE V

 

COVENANTS

 

The Applicant Party agrees that, so long as any Lender has any Commitment or any
LC Exposure or any other Obligation hereunder remains outstanding:

 

SECTION 5.01.    Information.

 

The Applicant Party will deliver to each of the Lenders:

 

(a)   Annual Financial Statements.  As soon as available and in any event within
one hundred (100) days after the end of each fiscal year of the Applicant Party,
a consolidated balance sheet of the Applicant Party and its Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of earnings and cash flow for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, audited and
accompanied by a report and opinion of Ernst & Young LLP or other independent
public accountants of nationally recognized standing, which report and opinion
shall be prepared in a manner acceptable to the SEC and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

 

(b)   Quarterly Financial Statements.  As soon as available and in any event
within fifty-five (55) days after the end of each of the first three
(3) quarters of each fiscal year of the Applicant Party, an unaudited
consolidated balance sheet of the Applicant Party and its Consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of earnings and cash flow for such quarter and for the portion of the
Applicant Party’s fiscal year ended at the end of such quarter, as set forth in
the Applicant Party’s quarterly report for the fiscal quarter then ended as
filed with the SEC on Form 10-Q, all certified by the chief financial officer or
the chief accounting officer of the Applicant Party that they are (i) complete
and fairly present in all material respects the financial condition of the
Applicant Party and its Consolidated Subsidiaries as at the dates indicated and
the results of their operations and changes in their cash flow for the periods
indicated; (ii) disclose all liabilities of the Applicant Party and its
Consolidated Subsidiaries that are required to be reflected or reserved against
under GAAP, whether liquidated or unliquidated, fixed or contingent; and
(iii) have been prepared in accordance with GAAP (subject to normal year-end
adjustments);

 

32

--------------------------------------------------------------------------------


 

(c)   Certificate of Chief Financial Officer.  Simultaneously with the delivery
of each set of financial statements referred to in paragraphs (a) and (b) above,
a certificate of the chief financial officer, the treasurer or the chief
accounting officer of the Applicant Party (i) setting forth in reasonable detail
the calculations required to establish whether the Applicant Party was in
compliance with the requirements of Section 5.07 on the date of such financial
statements, (ii) stating whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which the Applicant Party is taking or proposes to take with
respect thereto, and (iii) describing the parties, subject matter, and nature
and amount of relief granted to the prevailing party in any litigation or
proceeding in which a final judgment or order which is either for the payment of
money in an amount equal to or exceeding $25,000,000 (or the Exchange Equivalent
thereof) or which grants any material non-monetary relief to the prevailing
party therein was rendered against the Applicant Party or any Subsidiary
(whether or not satisfied or stayed) during the most recently ended fiscal
quarter;

 

(d)   Notice of Default.  Forthwith upon knowledge of the occurrence of any
Default, a certificate of the chief financial officer, the treasurer or the
chief accounting officer of the Applicant Party setting forth the details
thereof and the action which the Applicant Party is taking or proposes to take
with respect thereto;

 

(e)   Other Financial Statements.  Promptly upon the mailing thereof to the
shareholders of the Applicant Party generally, copies of all financial
statements, reports and proxy statements so mailed;

 

(f)    SEC Filings.  Promptly upon the filing thereof, copies of (i) all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and
8-K (or their equivalents) which the Applicant Party or any Subsidiary shall
have filed with the SEC, and (ii) all other reports which the Applicant Party or
any Subsidiary shall have filed with the SEC or any national securities
exchange, unless the Applicant Party or such Subsidiary is not permitted to
provide copies thereof to the Lenders pursuant to applicable laws or
regulations;

 

(g)   ERISA Reportable Events.  If and when any member of the Controlled Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability in excess of $20,000,000 (or the
Exchange Equivalent thereof) under Title IV of ERISA, a copy of such notice; or
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Plan, a copy of such notice;

 

(h)   Notice of Rating Change.  Promptly upon the Applicant Party’s obtaining
knowledge thereof, notice of any withdrawal or change or proposed withdrawal or
change in any Rating;

 

(i)    Notices from Beneficiaries.  Immediately upon the Applicant Party’s
receipt thereof, a copy of any writing delivered by any beneficiary under any
Letter of Credit to the

 

33

--------------------------------------------------------------------------------


 

Applicant Party or any of its Subsidiaries indicating such beneficiary’s
intention to draw under the applicable Letter of Credit;

 

(j)    Notice of Changes in Accounting Policies.  Promptly following any such
change, notice of any material change in accounting policies or financial
reporting practices by the Applicant Party or any Subsidiary; and

 

(k)   Other Financial Information.  From time to time such additional
information regarding the financial position or business of the Applicant Party
or any Subsidiary as the Administrative Agent, at the reasonable request of any
Lender, may request.

 

Documents required to be delivered pursuant to Section 5.01(a), (b), (e), (f) or
(k) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically (including, without limitation,
via IntraLinks) and if so delivered, shall be deemed to have been delivered on
the date on which the Applicant Party posts such documents, or provides a link
thereto on the Applicant Party’s website on the Internet at the website address
listed on the Applicant Party’s signature page hereto; provided that: (i) the
Applicant Party shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Applicant Party to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender, and (ii) the Applicant Party
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Applicant
Party with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

SECTION 5.02.    Payment of Obligations.

 

The Applicant Party will pay and discharge, and will cause each Subsidiary to
pay and discharge, at or before maturity, all their respective material
obligations and liabilities, except where the same may be contested in good
faith by appropriate proceedings or where the failure to so pay and discharge
would not have a material adverse effect on the consolidated financial position
of the Applicant Party and its Consolidated Subsidiaries, and will maintain, and
will cause each Subsidiary to maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same.

 

SECTION 5.03.    Maintenance of Property; Insurance.

 

(a)   Maintenance of Property.  The Applicant Party will keep, and will cause
each Material Subsidiary to keep, all material items of property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and damage from casualty excepted.

 

(b)   Insurance.  The Applicant Party will maintain, and will cause each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in at least such
amounts and against at least such risks as are usually insured against by
companies of established repute engaged in the same or similar

 

34

--------------------------------------------------------------------------------


 

business as the Applicant Party or such Subsidiary and owning similar assets
(“Industry Standards”), except where such risks are covered by self insurance so
long as the amount of such self insurance and the risks covered thereby are
consistent with Industry Standards. The Applicant Party will promptly furnish to
the Lenders such information as to insurance carried or self insurance
maintained as may be reasonably requested in writing by the Administrative Agent
on behalf of any Lender.

 

SECTION 5.04.    Conduct of Business and Maintenance of Existence.

 

The Applicant Party will preserve, renew and keep in full force and effect, and
will cause each Material Subsidiary to preserve, renew and keep in full force
and effect, its respective legal existence and good standing under the laws of
the jurisdiction of its organization and its respective rights, privileges and
franchises necessary or desirable in the normal conduct of business; provided
that nothing in this Section 5.04 shall prevent the Applicant Party or any
Subsidiary from (i) merging into, consolidating with, or selling, leasing or
otherwise transferring all of its assets to the Applicant Party or a Subsidiary
(so long as, in the case of the Applicant Party taking any such action, the
applicable Subsidiary assumes all Obligations pursuant to a written agreement
acceptable to the Administrative Agent), or (ii) abandoning or disposing of any
of its assets or abandoning or terminating any right or franchise if
(A) disposition or termination does not violate any other provision of this
Agreement and (B) all such abandonments, dispositions and terminations do not in
the aggregate materially and adversely affect the business, assets, financial
condition or results of operations of the Applicant Party and its Consolidated
Subsidiaries, taken as a whole, or, alternatively, the ability of the Applicant
Party to perform its obligations under the Credit Documents at any time up to
and including the Maturity Date.

 

SECTION 5.05.    Compliance with Laws.

 

The Applicant Party will comply, and cause each Subsidiary to comply, in all
material respects with all applicable laws, ordinances, rules, regulations,
orders, and requirements of governmental authorities (including, without
limitation, ERISA, Environmental Laws and the rules and regulations thereunder),
except where failure to so comply would not have a material adverse effect on
the business, financial position, results of operations or properties of the
Applicant Party and its Consolidated Subsidiaries taken as a whole or,
alternatively, on the ability of the Applicant Party to perform its obligations
under the Credit Documents at any time up to and including the Maturity Date.

 

SECTION 5.06.    Keeping of Records; Inspection of Property, Books and Records.

 

The Applicant Party will keep, and will cause each Subsidiary to keep, proper
books of record and account in accordance with GAAP consistently applied; and
will permit, and will cause each Subsidiary to permit, the Administrative Agent,
any of the Lenders or any agents or representatives of the Administrative Agent
or any Lender, at the Administrative Agent’s or such Lender’s expense, to visit
and inspect any of its respective properties, to examine any of its respective
books and records and (subject to Section 8.10) to discuss its respective
affairs, finances and accounts with any of its respective officers, directors,
employees and independent public accountants, all at such times and as often as
may reasonably be desired, in each case upon reasonable notice and during normal
business hours.  Notwithstanding anything to the contrary in this Section 5.06,
none of the Applicant Party or any of its Subsidiaries will be required to

 

35

--------------------------------------------------------------------------------


 

disclose, permit the inspection, examination or discussion of, any document,
information or other matter in respect of which such disclosure is then
prohibited by law or any agreement binding on the Applicant Party or any of its
Subsidiaries.

 

SECTION 5.07.    Debt.

 

(a)   Debt to Tangible Net Worth Ratio.  The ratio of Consolidated Debt to
Consolidated Tangible Net Worth will at no time exceed 1.00 to 1.00.

 

(b)   Total Debt.  The total Debt of all Consolidated Subsidiaries of the
Applicant Party, excluding the Debt, if any, owed by such Consolidated
Subsidiaries to the Applicant Party or another Consolidated Subsidiary of the
Applicant Party, will at no time exceed an amount equal to $500,000,000 (or the
Exchange Equivalent thereof).

 

SECTION 5.08.    Negative Pledge.

 

Neither the Applicant Party nor any Subsidiary will create, assume or suffer to
exist any Lien securing Debt on any asset now owned or hereafter acquired by it,
or assign any right to receive income, except:

 

(i)            Liens existing on the date of this Agreement and disclosed on
Schedule 5.08 attached hereto and any renewals or extensions thereof, provided
that the property covered thereby is not changed;

 

(ii)           any Lien existing on any asset of any Person at the time such
Person becomes a Subsidiary or is merged into or consolidated with an Applicant
Party or a Subsidiary; provided that (i) such Lien is not created in
contemplation of such event, (ii) such Lien shall not apply to any other
property or asset of the Applicant Party or any of its Subsidiaries, and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be;

 

(iii)          any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring or constructing
such asset; provided that (i) such Lien attaches to such asset concurrently with
or within 180 days after the acquisition or construction thereof and (ii) such
Lien shall not apply to any other property or asset of the Applicant Party or
any of its Subsidiaries;

 

(iv)          any Lien existing on any asset prior to the acquisition thereof by
the Applicant Party or a Subsidiary and not created primarily in contemplation
of such acquisition;

 

(v)           any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section 5.08, provided that such Debt is not increased and is
not secured by any additional assets;

 

(vi)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 6.01(j);

 

36

--------------------------------------------------------------------------------


 

(vii)         any Lien on or with respect to the property or assets of any
Subsidiary securing obligations owing to the Applicant Party or another
Subsidiary;

 

(viii)        rights of offset and bankers’ liens in connection with Debt
permitted hereby; and

 

(ix)           Liens not otherwise permitted by the foregoing clauses of this
Section 5.08 securing Debt in an aggregate principal amount at any time
outstanding not to exceed ten percent (10%) of Consolidated Tangible Net Worth.

 

SECTION 5.09.    Consolidations, Mergers and Sales of Assets.

 

The Applicant Party will not (i) except to the extent expressly permitted in
Section 5.04 hereof, consolidate or merge with or into any other Person;
provided that the Applicant Party may merge with a Person if (A) the Applicant
Party is the surviving corporation to such merger and (B) after giving effect to
any such merger no Default shall have occurred hereunder and all representations
and warranties shall be true and correct or (ii) except as permitted pursuant to
the foregoing clause (i), sell, lease or otherwise transfer, directly or
indirectly, all or any substantial part of the assets of the Applicant Party and
its Consolidated Subsidiaries, taken as a whole.

 

SECTION 5.10.    Payment of Taxes, Etc.

 

The Applicant Party will pay, and will cause each Subsidiary to pay, before the
same become delinquent, all taxes, assessments and governmental charges imposed
upon it or any of its properties, except where the same may be contested in good
faith by appropriate proceedings, or where any failure to so pay would not have
a material adverse effect on the business, financial position, results of
operations or properties of the Applicant Party and its Consolidated
Subsidiaries taken as a whole or, alternatively, on the ability of the Applicant
Party to perform its obligations under the Credit Documents at any time up to
and including the Maturity Date, and the Applicant Party will maintain, and will
cause each Subsidiary to maintain, in accordance with GAAP, appropriate reserves
for the accrual of the same.

 

SECTION 5.11.    Pari-passu Obligations.

 

The obligations under this Agreement shall constitute direct, unconditional,
senior, unsubordinated, general obligations of the Applicant Party and will rank
at least pari-passu (in priority of payment) with all other existing and future
senior, unsecured, unsubordinated obligations of the Applicant Party resulting
from any indebtedness for borrowed money or Debt Guarantee.

 

SECTION 5.12.    Further Assurances.

 

At any time or from time to time upon the request of the Administrative Agent,
the Applicant Party will, at its expense, promptly execute, acknowledge and
deliver such further documents (including collateral agreements, UCC financing
statements and the like pursuant to Section 2.12) and do such other acts and
things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Credit Documents.

 

37

--------------------------------------------------------------------------------


 

ARTICLE VI

 

DEFAULTS

 

SECTION 6.01.    Events of Default.

 

Each of the following events (each an “Event of Default”) shall constitute an
Event of Default hereunder:

 

(a)   the Applicant Party shall fail to pay (i) when due, any amount of
principal of any LC Disbursement, or (ii) within three (3) days after the same
becomes due, any interest on any LC Disbursement, any fees or any other amount
payable hereunder; or

 

(b)   the Applicant Party shall fail to observe or perform any covenant
contained in Section 2.12 or Sections 5.07 to 5.11, inclusive; or

 

(c)   the Applicant Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by paragraph
(a) or (b) above) for forty-five (45) days after the earlier to occur of
(i) written notice thereof having been given to the Applicant Party by the
Administrative Agent at the request of any Lender or (ii) actual knowledge
thereof by the Applicant Party or any of its Subsidiaries of such failure; or

 

(d)   any representation, warranty, certification or statement made by the
Applicant Party in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made); or

 

(e)   the Applicant Party or any Subsidiary shall fail to make any payment in
respect of any Debt (other than the Obligations) having an aggregate principal
amount of at least $50,000,000 (or the Exchange Equivalent thereof) when due or
within any applicable grace period; or

 

(f)    any event shall occur or condition shall exist which results in the
acceleration of the maturity of any Debt of the Applicant Party or any
Subsidiary having an aggregate principal amount of at least $50,000,000 (or the
Exchange Equivalent thereof); or such Debt shall be declared due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof, excluding, however,
prepayments of Debt required upon disposition in the ordinary course of business
of collateral securing such Debt so long as such Liens and dispositions are
permitted hereby; or, for the avoidance of doubt, such Debt shall be required to
be cash collateralized prior to the stated maturity thereof as a result of any
event of default with respect to such Debt (excluding cash collateralization
solely as a result of currency exchange fluctuations or defaulting lenders); or

 

(g)   the Applicant Party or any Subsidiary shall commence a voluntary case or
other proceeding seeking to adjudicate the Applicant Party or any Subsidiary
having total assets of $50,000,000 (or the Exchange Equivalent thereof) or more
as bankrupt or insolvent, seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the entry of an order for

 

38

--------------------------------------------------------------------------------


 

relief or the appointment of a trustee, receiver, liquidator, custodian or other
similar official for it or for any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall admit in writing its
inability to pay its debts generally, or shall take any corporate action to
authorize any of the foregoing; or

 

(h)   an involuntary case or other proceeding shall be commenced against the
Applicant Party or any Subsidiary having total assets of $50,000,000 (or the
Exchange Equivalent thereof) or more seeking to adjudicate it as bankrupt or
insolvent, seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect, or seeking the entry of an order for relief or the
appointment of a trustee, receiver, liquidator, custodian or other similar
official for it or for any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of thirty (30) days; or an order for relief shall be entered against the
Applicant Party or any Subsidiary having total assets of $50,000,000 (or the
Exchange Equivalent thereof) or more under the federal bankruptcy laws as now or
hereafter in effect; or

 

(i)    any member of the Controlled Group shall fail to pay when due an amount
or amounts aggregating in excess of $35,000,000 (or the Exchange Equivalent
thereof) which it shall have become liable to pay to the PBGC or to a Plan under
Title IV of ERISA except where the failure to so pay would not (in the opinion
of the Required Lenders) have a material adverse effect on the business,
financial position, results of operations or properties of the Applicant Party
and its Consolidated Subsidiaries taken as a whole or alternatively, on the
Applicant Party’s ability to perform its obligations under the Credit Documents
at any time up to and including the Maturity Date; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in an
amount that would have a material adverse effect on the Applicant Party and its
Consolidated Subsidiaries taken as a whole and the Applicant Party’s ability to
perform its obligations under the Credit Documents at any time up to and
including the Maturity Date (collectively, a “Material Plan”) shall be filed
under Title IV of ERISA by any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against any member of the Controlled Group to
enforce Section 515 of ERISA and such proceeding shall not have been dismissed
within thirty (30) days thereafter; or a condition shall exist by reason of
which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated; or

 

(j)    to the extent not insured against, one or more final judgments or orders
for the payment of money aggregating in excess of $50,000,000 (or the Exchange
Equivalent thereof) shall be rendered against the Applicant Party or any
Subsidiary and either (i) enforcement proceedings shall have been commenced by
any creditor upon any such judgments or orders or (ii) any of such judgments or
orders shall continue unsatisfied and unstayed by reason of a pending appeal or
otherwise for a period of thirty (30) days; or

 

(k)   (i) any Person or group of Persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) of 35% or more of

 

39

--------------------------------------------------------------------------------


 

the outstanding shares of common stock of the Applicant Party; or (ii) at any
time during any period of twelve consecutive calendar months a majority of the
Board of Directors of the Applicant Party shall not consist of individuals who
were either directors of the Applicant Party on the first day of such period
(“original directors”) or appointed as or nominated to be directors either
(A) by individuals including a majority of those of the original directors who
have not, prior to such appointment or nomination, resigned or died, or (B) by a
duly constituted committee of the Board of Directors of the Applicant Party, a
majority of which consists of the original directors; or

 

(l)    all or any substantial part of the property of the Applicant Party and
its Subsidiaries (taken as a whole) shall be condemned, seized or otherwise
appropriated, or custody or control of such property shall be assumed, by any
court or governmental agency of competent jurisdiction, and such property shall
be retained for a period of thirty (30) days, which condemnation, seizure or
other appropriation could reasonably be expected to have a material adverse
effect on the business, consolidated financial position or consolidated results
of operations of the Applicant Party and its Consolidated Subsidiaries, taken as
a whole, and the Applicant Party’s ability to perform its obligations under the
Credit Documents at any time up to and including the Maturity Date; or

 

(m)  any provision of any Credit Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Applicant Party contests in any manner the validity or
enforceability of any provision of any Credit Document; or the Applicant Party
denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any provision of any
Credit Document.

 

SECTION 6.02.    Remedies.

 

Upon the occurrence and during the continuance of any Event of Default (other
than any event specified in paragraph (g) or (h) of Section 6.01): (a) the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, require, without notice or demand, either or both of the
following, at the same or different times: (i) that any or all of the LC
Exposure and all other Obligations, although not yet due, be immediately due and
payable, and thereupon such LC Exposure and all other such Obligations shall be
immediately due and payable, without presentment, demand, protest or any notice
of any kind, all of which are hereby expressly waived by the Applicant Party,
and (ii) that all Commitments be terminated, and thereupon all Commitments shall
terminate immediately; and in any event, the Administrative Agent shall have in
any jurisdiction where enforcement is sought, in addition to all other rights
and remedies, the rights and remedies of a secured party under the UCC; and
(b) the Administrative Agent shall, at the request of, or may, with the consent
of, the Required Lenders, require the Applicant Party to deposit cash collateral
in Dollars with the Administrative Agent and otherwise perform all of its
obligations under Section 2.12; provided that upon the occurrence of any event
specified in paragraph (g) or (h) of Section 6.01, (x) such cash collateral
referred to in clause (b) above shall be immediately deposited with the
Administrative Agent in accordance with the provisions of Section 2.12 and
(y) all Commitments shall automatically terminate and such amounts shall
automatically become and be due and payable, without presentment, demand,

 

40

--------------------------------------------------------------------------------


 

protest or any notice of any kind, all of which are hereby expressly waived by
the Applicant Party.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

SECTION 7.01.    Appointment and Authorization.

 

Each Lender and each Issuing Lender hereby irrevocably appoints BNPP to act on
its behalf as the Administrative Agent under this Agreement and the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lenders,
and the Applicant Party shall not have rights as a third party beneficiary of
any of such provisions.

 

SECTION 7.02.    Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires or the Administrative Agent is not a Lender
hereunder, include the Person serving as the Administrative Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Applicant
Party or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

SECTION 7.03.    Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the issuance of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or any
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the applicable Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Applicant Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

41

--------------------------------------------------------------------------------


 

SECTION 7.04.    Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

SECTION 7.05.    Liability of Administrative Agent.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)   shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

(b)   shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

 

(c)   shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Applicant Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.02 and 8.05) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Applicant
Party, a Lender or an Issuing Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set

 

42

--------------------------------------------------------------------------------


 

forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 7.06.    Indemnification.

 

To the extent that the Applicant Party for any reason fails to indefeasibly pay
any amount required pursuant to Section 8.03(a) or Section 8.03(c) to be paid by
it to the Administrative Agent (or any sub-agent thereof), any Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), such Issuing Lender or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or such Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or such Issuing Lender in connection with such capacity. 
The obligations of the Lenders under this Section 7.06 are subject to the
provisions of Section 2.14(e).

 

SECTION 7.07.    Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 7.08.    Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and the Applicant Party.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Applicant Party, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States having a combined capital and surplus of at least
$500,000,000.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Applicant
Party, the Lenders and the Issuing Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such

 

43

--------------------------------------------------------------------------------


 

notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the Issuing Lenders directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Applicant Party to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Applicant Party and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 8.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

SECTION 7.09.    Agent With Respect to Cash Collateral Accounts.

 

Each Lender hereby authorizes the Administrative Agent, on behalf of and for the
benefit of Lenders, to be the agent for and representative of the Lenders and
the Issuing Lenders with respect to any cash collateral accounts. Anything
contained in any of the Credit Documents to the contrary notwithstanding, the
Applicant Party, the Administrative Agent, each Lender and each Issuing Lender
hereby agree that no Lender or Issuing Lender shall have any right individually
to realize upon any cash collateral accounts, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Lenders and the Issuing Lenders, in
accordance with the terms hereof.  In furtherance, and not by limitation, of the
foregoing, without written consent or authorization from the Lenders or the
Issuing Lenders, the Administrative Agent may, in accordance with the terms of
this Agreement, release any Lien encumbering any of the cash collateral and
execute any documents or instruments necessary to accomplish any of the
foregoing.

 

SECTION 7.10.    No Other Duties, etc.

 

Anything herein to the contrary notwithstanding, none of the Sole Lead Arranger
or the Joint Book Managers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as a Lender hereunder.

 

44

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.    Notices.

 

(a)   Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices, requests and other communications to any
party hereunder shall be in writing (including telecopy and including electronic
mail and Internet or intranet websites such as IntraLinks to the extent provided
in Section 8.01(b)) and shall be given to such party at its address, telecopy
number or electronic mail address set forth on the signature pages hereof or
such other address, telecopy number or electronic mail address as such party may
hereafter specify for the purpose by notice to the Administrative Agent, the
Issuing Lenders and the Applicant Party. Each such notice, request or other
communication shall be effective (i) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, (ii) if given by telecopy, when such telecopy has been
received by the addressee thereof, (iii) if delivered through electronic
communications (including electronic mail and Internet or intranet websites such
as IntraLinks) to the extent provided in Section 8.01(b) below, as provided in
such Section 8.01(b) or (iv) if given by any other means, when delivered at the
address specified in this Section 8.01(a); provided that notices to the
Administrative Agent or any Issuing Lender under Article II shall not be
effective until received.  The Administrative Agent and the Issuing Lenders
shall not be liable for any errors in transmission or the illegibility of any
telecopied documents.  In the event the Applicant Party sends the Administrative
Agent or any Issuing Lender a manually signed confirmation of previously sent
facsimile instructions, the Administrative Agent and the Issuing Lenders shall
have no duty to compare it against the previous instructions received by the
Administrative Agent or the Issuing Lenders nor shall the Administrative Agent
or any Issuing Lender have any responsibility should the contents or the written
confirmation differ from the facsimile instructions acted upon by the
Administrative Agent or any Issuing Lender.

 

(b)   Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites such as IntraLinks) pursuant to
procedures approved by the Administrative Agent; provided that (i) the foregoing
shall not apply to notices to any Lender or the Issuing Lenders pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication and (ii) in the case of notices and other
communications posted to an Internet or intranet website (such as IntraLinks),
notice thereof shall be sent to each intended recipient at its e-mail address
that such notice or communication is available and identifying the website
address therefor.  The Administrative Agent or the Applicant Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

SECTION 8.02.    No Waivers.

 

No failure or delay by the Administrative Agent, any Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document shall

 

45

--------------------------------------------------------------------------------


 

operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 8.03.    Expenses; Taxes; Indemnification.

 

(a)   Expenses. The Applicant Party agrees to pay on demand: (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and the Sole Lead
Arranger (including the reasonable fees, charges and disbursements of counsel),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Lender in connection with the
issuance, creation, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Lender or any Issuing Lender (including the
fees, charges and disbursements of any counsel), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Letters of Credit.

 

(b)   Taxes. The Applicant Party shall pay any and all transfer taxes,
documentary taxes, recording taxes, stamp taxes, excise taxes or similar taxes
or assessments or other charges payable or determined to be payable in
connection with the execution, delivery, filing and recording of the Credit
Documents and any other documents to be delivered under the Credit Documents
(but excluding taxes imposed on the net income of any Lender), and agrees to
save the Administrative Agent, each Issuing Lender and each Lender harmless from
and against any and all liabilities with respect to or resulting from the
Applicant Party’s delay in paying or omission to pay such taxes.

 

(c)   Indemnification; Waiver of Consequential Damages.  The Applicant Party
agrees to defend, indemnify, pay and hold harmless the Administrative Agent (in
its capacity as such), each Issuing Lender (in its capacity as such), each
Lender, the Sole Lead Arranger and the Joint Book Managers and their Affiliates
and their respective officers, directors, employees and agents (collectively,
the “Indemnitees”) from and against any and all losses, obligations, penalties,
actions, judgments, claims, damages, liabilities, disbursements and expenses
(including reasonable attorneys fees and expenses, which may include the
allocated cost of internal counsel, and settlement costs) of any kind or nature
whatsoever, whether direct, indirect or consequential, and whether based on any
federal, state or foreign laws, statutes, rules or regulations, on common law or
equitable cause or on contract or otherwise, which may be imposed on, incurred
by or asserted against the Indemnitees in any way related to or arising out of
this Agreement or the other Credit Documents, or the transactions contemplated
hereby or thereby (collectively, “Losses”), except any such Losses (i) resulting
from the gross negligence or willful misconduct of the Indemnitees or
(ii) resulting from a claim brought by the Applicant Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document, if the Applicant Party has obtained a final and
nonappealable judgment in its

 

46

--------------------------------------------------------------------------------


 

favor on such claim as determined by a court of competent jurisdiction, provided
that nothing in this Section 8.03(c) shall obligate the Applicant Party to pay
the normal expenses of the Administrative Agent in the administration of this
Agreement in the absence of pending or threatened litigation or other
proceedings or the claims or threatened claims of others and then only to the
extent arising therefrom.

 

To the fullest extent permitted by applicable law, the Applicant Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Letter
of Credit or the use of the proceeds thereof.  No Indemnitee referred to in this
Section 8.03(c) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee.

 

(d)   Intentionally Omitted.

 

(e)   Survival.        The obligations of the Applicant Party under this
Section 8.03 shall survive the termination of this Agreement, the termination of
the Aggregate Commitments hereunder and payment of the Obligations.

 

SECTION 8.04.    Sharing of Set-Offs.

 

Each Lender agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal and interest due with respect to any Obligations owing to
such Lender which is greater than the proportion received by any other Lender in
respect of the aggregate amount of principal and interest due with respect to
Obligations owing to such other Lender, the Lender receiving such
proportionately greater payment shall purchase such participations in the LC
Exposure of the other Lenders, and such other adjustments shall be made, as may
be required so that all such payments of principal and interest with respect to
the LC Exposure of the Lenders shall be shared by the Lenders pro rata; provided
that nothing in this Section 8.04 shall impair the right of any Lender to
exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of the Applicant
Party other than its LC Exposure or other Obligations owing to such Lender. The
Applicant Party agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in any LC Exposure, whether
or not acquired pursuant to the foregoing arrangements, may exercise rights of
set-off or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of the
Applicant Party in the amount of such participation. If under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set-off to which this Section 8.04 would apply, such Lender shall,
to the extent practicable, exercise its rights in respect of such secured claim
in a manner consistent with the rights of the Lenders entitled under this
Section 8.04 to share in the benefits of any recovery on such secured claim. The
Applicant Party hereby authorizes BNPP and each other Lender, in accordance with
the provisions of this Section 8.04, to so set-off and apply any and all such
deposits held and other indebtedness owing by BNPP or

 

47

--------------------------------------------------------------------------------


 

such other Lender to or for the credit or the account of the Applicant Party and
hereby authorizes BNPP and each such other Lender to permit such set-off and
application by BNPP or such other Lender; provided that any such set-off rights
shall not apply to the accounts or deposits of any of Applicant Party’s foreign
Subsidiaries.

 

SECTION 8.05.    Amendments and Waivers.      Any provision of this Agreement or
any other Credit Document may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Applicant Party and the
Required Lenders (and, if the rights or duties of the Administrative Agent or
any Issuing Lender are affected thereby, by the Administrative Agent or each
affected Issuing Lender, as the case may be); provided that no such amendment,
waiver or modification shall: (i) extend or increase any Commitment of any
Lender or subject any Lender to any additional obligation without the written
consent of such Lender, (ii) reduce the principal of or rate or amount of
interest on any LC Disbursement or any fees without the written consent of each
Lender directly affected thereby, (iii) postpone any date fixed by this
Agreement or any other Credit Document for any payment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Credit Document without the written consent of each Lender directly
affected thereby, (iv) extend the terms of any Letter of Credit (other than as
set forth below) without the written consent of each Lender directly affected
thereby, (v) amend this Section 8.05 without the written consent of each Lender,
(vi) change Section 2.14(c), Section 2.14(d) or Section 8.04 or any other
provision of this Agreement in a manner that would alter the pro rata sharing or
disbursement of payments required thereby without the written consent of each
Lender, or (vii) change the percentage of the Commitments or the number of
Lenders which shall be required for the Lenders or any of them to take any
action under this Section 8.05 or any other provision of this Agreement without
the written consent of each Lender; provided further, that the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding the foregoing, so long as no Default or
Event of Default has occurred and is continuing, (a) the Expiration Date of any
Letter of Credit may be extended with the consent of the applicable Issuing
Lender and the Applicant Party to a date not later than the seventh Business Day
prior to the Maturity Date, and (b) any Letter of Credit may be amended in any
other manner with the consent of the applicable Issuing Lender and the Applicant
Party so long as such Letter of Credit, as so amended, complies with
Section 2.07 of this Agreement.

 

SECTION 8.06.    Successors and Assigns.

 

(a)   Binding Agreement.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Applicant Party may not assign or otherwise
transfer any of its rights under this Agreement without the consent of each
Lender.

 

(b)   Successors and Assigns.  (i)     Each Lender may assign to one or more
banks or other entities all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitments and LC Exposure held by it); provided, however, that (A) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement, (B) the aggregate amount of the
Commitments and LC Exposure of the assigning Lender being assigned pursuant to
each such assignment shall (1) not be less than $5,000,000 and shall be an
integral multiple of $1,000,000 or (2) be the remaining amount of such Lender’s
Commitments and LC Exposure, (C) each such assignment

 

48

--------------------------------------------------------------------------------


 

and proposed assignee is subject to the prior written consent of the
Administrative Agent, the Issuing Lenders and, so long as no Default has
occurred and is continuing, the Applicant Party (which consents shall not be
unreasonably withheld); provided, however, that the consent of the
Administrative Agent and the Applicant Party shall not be required with respect
to any such assignment by any Lender to (x) an Affiliate of such Lender, (y) an
Approved Fund or (z) another Lender, (D) no such assignment shall be made to the
Applicant Party or any of the Applicant Party’s Affiliates or Subsidiaries,
(E) no such assignment shall be made to a natural person, (F) no such assignment
may be made to a competitor of the Applicant Party and (G) the assigning Lender
shall pay or cause to be paid to the Administrative Agent a processing and
recordation fee of $3,500 (except in the case of an assignment to an Affiliate
of the assigning Lender). For each assignment, the parties to such assignment
shall execute and deliver to the Administrative Agent for its acceptance and
recording an Assignment and Assumption Agreement, together with such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment and
Assumption Agreement may be required to deliver pursuant to Section 2.16.  Upon
such execution, delivery, acceptance and recording by the Administrative Agent,
from and after the effective date specified in such Assignment and Assumption
Agreement, the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Assumption Agreement, the assignor Lender
thereunder shall be released from its obligations under the Credit Documents.
From and after the effective date of any such assignment (1) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such assignment, have
(in addition to any such rights and obligations theretofore held by it) the
rights and obligations of a Lender hereunder, shall have Commitments equal to
the Commitments assigned to it (in addition to any Commitments theretofore held
by it), and shall have LC Exposure equal to the LC Exposure assigned to it (in
addition to any LC Exposure theretofore held by it) and (2) the assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such assignment, relinquish its rights (other than
any rights which survive the termination of this Agreement under Section 8.03)
and be released from its obligations under this Agreement (and, in the case of
an assignment covering all or the remaining portion of an assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto).  From time to time, at the request of any Lender, the
Administrative Agent shall notify the Lenders of the current Commitments of all
Lenders.

 

(c)   Sub-Participations.  Subject to Section 8.06(d), a Lender may at any time
grant sub-participations to one or more banks or other entities in or to all or
any part of its rights and obligations under this Agreement, and to the extent
of any such sub-participation (unless otherwise stated therein and except as
provided below) the purchaser of such sub-participation shall, to the fullest
extent permitted by law, have the same rights and benefits hereunder as it would
have if it were such Lender hereunder; provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Applicant Party, the Administrative Agent, the
Lenders and the Issuing Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Applicant Party
hereunder, including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
sub-participation agreement may provide that such Lender will not agree to any

 

49

--------------------------------------------------------------------------------


 

modification, amendment or waiver of this Agreement described in clause (i),
(ii), (iii) or (iv) of Section 8.05 without the consent of the participant. Each
Lender agrees to notify the Applicant Party and the Administrative Agent of the
amount of each such sub-participation and the identity of each such
sub-participant.

 

(d)   Lender Treated as Owner.  The Administrative Agent, the Issuing Lenders
and the Applicant Party may, for all purposes of this Agreement, treat any
Lender as the owner and holder of LC Exposure until written notice of assignment
shall have been received by them.

 

(e)   No Right to Greater Payment.  No assignee, participant or other transferee
of any Lender’s rights shall be entitled to receive any greater payment under
Section 2.17 than such Lender would have been entitled to receive with respect
to the rights transferred, unless such transfer is made (i) with the Applicant
Party’s prior written consent (which consent shall not be unreasonably withheld)
or by reason of the provisions of this Agreement requiring such Lender to
designate a different Lending Office under certain circumstances, or (ii) at a
time when the circumstances giving rise to such greater payment did not exist.

 

(f)    Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(g)   Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 8.07.    Collateral.

 

Each of the Lenders represents to the Administrative Agent and each of the other
Lenders that it in good faith is not relying upon any “margin stock” (as defined
in Regulation U) as collateral in the extension or maintenance of the credit
provided for in this Agreement.

 

SECTION 8.08.    Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

50

--------------------------------------------------------------------------------


 

SECTION 8.09.    Counterparts; Effectiveness.  This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 8.10.    Confidentiality.

 

In accordance with normal procedures regarding proprietary information supplied
by customers, each of the Lenders agrees to keep confidential information
relating to the Applicant Party or any Related Entity received pursuant to or in
connection with this Agreement and the transactions contemplated hereby (the
“Information”), provided that nothing herein shall be construed to prevent the
Administrative Agent, any Issuing Lender or any Lender from disclosing such
Information (i) upon the order of any court or administrative agency, (ii) upon
the request or demand of any regulatory agency or authority having jurisdiction
over the Administrative Agent, such Issuing Lender or such Lender or any of
their respective Affiliates, (iii) which has been publicly disclosed (other than
as a result of a breach of this Section), (iv) which has been lawfully obtained
on a nonconfidential basis by the Administrative Agent, any Issuing Lender or
any of the Lenders from a Person other than the Applicant Party, any Related
Entity, the Administrative Agent, any Issuing Lender or any other Lender, (v) to
any participant in or assignee of, or prospective participant in or assignee of,
all or any part of the rights and obligations of the Administrative Agent, such
Issuing Lender or such Lender under this Agreement or to any actual or
prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to the Applicant Party, any Related Entity, and
the Obligations (provided that such participant, assignee or counterparty, or
prospective participant, assignee or counterparty agrees to comply with the
confidentiality requirements set forth in this Section 8.10), (vi) to the
Administrative Agent’s, such Issuing Lender’s or such Lender’s independent
auditors or outside legal counsel, (vii) to its Affiliates (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (viii) to any other party to this Agreement or (ix) to the extent
required in connection with any litigation relating to this Agreement to which
the Administrative Agent, such Issuing Lender or such Lender is a party (and the
Administrative Agent, such Issuing Lender or such Lender shall use its
commercially reasonable efforts to give prior notice of any such disclosure
under this clause (ix) to the extent permitted by applicable law).

 

Each of the Administrative Agent, the Lenders and the Issuing Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Applicant Party or a Related Entity, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable law, including Federal and state
securities laws.

 

SECTION 8.11.    Captions.

 

All Section headings are inserted for convenience of reference only and shall
not be used in any way to modify, limit, construe or otherwise affect this
Agreement.

 

51

--------------------------------------------------------------------------------


 

SECTION 8.12.    Severability.

 

If any provision of this Agreement or the other Credit Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Credit Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

SECTION 8.13.    Integration.

 

All exhibits to a Credit Document shall be deemed to be a part thereof.  The
Credit Documents embody the entire agreement and understanding among the
Applicant Party, the Administrative Agent, the Issuing Lenders and the Lenders
with respect to the subject matter thereof and supersede all prior agreements
and understandings among the Applicant Party, the Administrative Agent and the
Lenders with respect to the subject matter thereof.

 

SECTION 8.14.    CONSENT TO JURISDICTION; WAIVER OF VENUE.

 

(a)           THE APPLICANT PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AGAINST THE APPLICANT PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(b)           THE APPLICANT PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (a) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY

 

52

--------------------------------------------------------------------------------


 

IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

SECTION 8.15.    Service of Process.

 

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 8.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

SECTION 8.16.    No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the
Applicant Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Applicant Party and its Affiliates, on the one hand, and the Administrative
Agent, the Joint Book Managers and the Sole Lead Arranger, on the other hand,
and the Applicant Party is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, each Joint Book
Manager and the Sole Lead Arranger each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the
Applicant Party or any of its Affiliates, stockholders, creditors or employees
or any other Person; (iii) none of the Administrative Agent, any Joint Book
Manager nor the Sole Lead Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Applicant Party with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent,
any Joint Book Manager or the Sole Lead Arranger has advised or is currently
advising the Applicant Party or any of its Affiliates on other matters) and none
of the Administrative Agent, any Joint Book Manager nor the Sole Lead Arranger
has any obligation to the Applicant Party or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Credit Documents; (iv) the Administrative Agent,
any Joint Book Manager and the Sole Lead Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Applicant Party and its Affiliates, and
none of the Administrative Agent, any Joint Book Manager nor the Sole Lead
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent,
the Joint Book Managers and the Sole Lead Arranger have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Credit Document) and the Applicant
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate.  The Applicant Party hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent, the Joint Book Managers and the Sole Lead
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty.

 

53

--------------------------------------------------------------------------------


 

SECTION 8.17.    WAIVER OF TRIAL BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 8.18.    Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable law (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the outstanding LC Disbursements or, if it
exceeds such unpaid principal, refunded to the Applicant Party.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

SECTION 8.19.    Judgment Currency.

 

(a)   If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency under this
Agreement or any other Credit Document, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used will be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase Dollars with such other currency in the City of San
Francisco at 10:00 a.m. (San Francisco time) on the Business Day preceding that
on which final judgment is given.

 

(b)   The Applicant Party’s obligations hereunder shall be required to be
satisfied in Dollars.  The obligation of the Applicant Party in respect of any
sum due from it to any Credit Party hereunder will, notwithstanding any judgment
in a currency other than Dollars, be discharged only to the extent the recipient
thereof may in accordance with normal banking procedures purchase Dollars (after
subtracting all expenses incurred in converting such currency to Dollars) with
such other currency on the Business Day immediately following such receipt; if
the Dollars so purchased are less than the sum originally due to the recipient
in Dollars, the

 

54

--------------------------------------------------------------------------------


 

Applicant Party agrees, as a separate obligation and notwithstanding any
judgment, to indemnify the recipient against such loss, and, if the Dollars so
purchased exceed the sum originally due to the recipient in Dollars, the
recipient agrees to remit to the Applicant Party such excess (after subtracting
all expenses incurred in converting such currency to Dollars).

 

(c)   The agreements in this Section 8.19 shall survive payment of any such
judgment.

 

SECTION 8.20.    USA PATRIOT Act.   Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Applicant Party that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Applicant Party and each Related Entity,
which information includes the name and address of the Applicant Party and each
Related Entity and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Applicant Party and each
Related Entity in accordance with the Patriot Act.  The Applicant Party will,
and will cause each of its Subsidiaries to, provide, to the extent commercially
reasonable or required by requirements of law, such information and take such
actions as are reasonably requested by the Administrative Agent or any Lender to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

 

[signature pages follow]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

FLUOR CORPORATION,

 

as the Applicant Party

 

 

 

 

 

 

 

By:

/s/ Joanna M. Oliva

 

 

J.M. Oliva

 

 

Vice President and Treasurer

 

 

 

 

 

 

 

Address:

 

 

 

6700 Las Colinas Boulevard

 

Irving, Texas 75039

 

Attention: Vice President and Treasurer

 

Telecopier: (469) 398-7285

 

Electronic Mail: Joanna.Oliva@fluor.com

 

Website Address: www.fluor.com

 

Signature Page to

Letter of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as Administrative Agent, an Issuing Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Jamie Dillon

 

 

Name: Jamie Dillon

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Deborah Scholl

 

 

Name: Deborah Scholl

 

 

Title: Director

 

 

 

 

 

 

 

Lending Office:

 

 

 

 

BNP Paribas

 

One Front Street, 23rd Floor

 

San Francisco, California 94111

 

 

 

Addresses for Notices to BNPP as Administrative Agent:

 

 

 

BNP Paribas

 

One Front Street, 23rd Floor

 

San Francisco, California 94111

 

 

 

Attention: Jamie Dillon

 

Telecopier: (415) 291-0563

 

Electronic Mail: jamie.dillon@americas.bnpparibas.com

 

 

 

Attention: Joseph Mack

 

Telecopier: (415) 291-0563

 

Electronic Mail: joseph.mack@americas.bnpparibas.com

 

 

 

With copies to:

 

 

 

BNP Paribas

 

787 Seventh Avenue

 

New York, New York 10019

 

Attention: Terri Knuth

 

Telecopier: (212) 841-2275

 

Electronic Mail: terri.knuth@americas.bnpparibas.com

 

 

 

BNP Paribas

 

525 Washington Boulevard

 

Jersey City, New Jersey 07310

 

Signature Page to

Letter of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

Attention: Bindu Menon

 

Telecopier: (201) 850-4021

 

Electronic Mail: bindu.menon@americas.bnpparibas.com

 

 

 

Attention: Thomas Kunz

 

Telecopier: (201) 850-4021

 

Electronic Mail: thomas.kunz@americas.bnpparibas.com

 

 

 

 

 

Addresses for Notices to BNPP as an Issuing Lender and for Other Notices
relating to Letters of Credit:

 

 

 

BNP Paribas

 

One Front Street, 23rd Floor

 

San Francisco, California 94111

 

 

 

Attention: Nicholas Rogers

 

Telecopier: (212) 841-3830

 

Electronic Mail: nicholas.rogers@americas.bnpparibas.com

 

 

 

Attention: Jamie Dillon

 

Telecopier: (415) 291-0563

 

Electronic Mail: jamie.dillon@americas.bnpparibas.com

 

 

 

Attention: Joseph Mack

 

Telecopier: (415) 291-0563

 

Electronic Mail: joseph.mack@americas.bnpparibas.com

 

 

 

Attention: Deborah Scholl

 

Telecopier: (415) 291-0563

 

Electronic Mail: deborah.scholl@americas.bnpparibas.com

 

 

 

With copies to:

 

 

 

BNP Paribas

 

525 Washington Boulevard

 

Jersey City, New Jersey 07310

 

 

 

Attention: Maria Albuquerque

 

Telecopier: (201) 850-4021

 

Signature Page to

Letter of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

Electronic Mail:

 

maria.albuquerque@americas.bnpparibas.com

 

 

 

Attention: Maritza Leung

 

Telecopier: (201) 850-4021

 

Electronic Mail: maritza.leung@americas.bnpparibas.com

 

Signature Page to

Letter of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard VandeBerghe

 

Name:

Richard VandeBerghe

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Robert K. Reddington

 

Name:

Robert K. Reddington

 

Title:

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

Standard Chartered Bank

 

One Madison Avenue, 3rd Floor

 

New York, NY 10010

 

Attention: Richard VandeBerghe

 

Tel: 212 667 0645

 

Fax: 212 667 0273

 

Email: Richard.vandeberghe@sc.com

 

 

 

Cc:

 

 

 

Standard Chartered Bank

 

Two Gateway Center, 13th Floor

 

Newark, NY 07102

 

Attention: Robert Reddington/Victoria Faltine

 

Tel: 201 706 5611 / 201 706 5311

 

Fax: 201 706 6722 / 201 706 6722

 

Email: Robert.reddington@sc.com / Victoria.faltine@sc.com

 

Signature Page to

Letter of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ D. Barnell

 

Name:

D. Barnell

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Address for Notices:

 

 

 

2001 Ross Avenue, Suite 3150

 

Dallas, TX 75201

 

Signature Page to

Letter of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

BANCO SANTANDER S.A., NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Sen Louie

 

Name:

Sen Louie

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Harry Moreno

 

Name:

Harry Moreno

 

Title:

Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

45 East 53rd Street

 

New York, NY 10022

 

USA

 

 

 

 

Signature Page to

Letter of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Andre Gazal

 

Name:

Andre Gazal

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Thibault Berger

 

Name:

Thibault Berger

 

Title:

Senior Associate

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

Calyon New York Branch

 

L/C Department

 

1301 Avenue of the Americas

 

New York, NY 10019

 

 

 

 

Attn:

Tommaso Puglisi

 

 

Phone: 732-590-7506

 

 

Fax: 732-590-7697

 

Email:

tommaso.puglisi@us.calyon.com

 

 

 

 

Or

Vincent Montalto

 

 

Phone: 732-590-7626

 

 

Fax: 732-590-7697

 

Email:

Vincent.montalto@us.calyon.com

 

Signature Page to

Letter of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ning Cai

 

Name:

Ning Cai

 

Title:

Director

 

 

 

 

 

 

 

Address for Notices:

 

 

 

580 California Street

 

Suite 2100

 

San Francisco, CA 94104

 

Signature Page to

Letter of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable Percentage

 

 

 

 

 

 

 

BNP Paribas

 

$

120,000,000

 

24

%

Standard Chartered Bank

 

$

100,000,000

 

20

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

100,000,000

 

20

%

Banco Santander S.A., New York Branch

 

$

60,000,000

 

12

%

Calyon New York Branch

 

$

60,000,000

 

12

%

The Bank of Nova Scotia

 

$

60,000,000

 

12

%

Totals

 

$

500,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 5.08

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OPINION OF

COUNSEL FOR THE APPLICANT PARTY

 

September 16, 2009

 

To the Lenders,

the Administrative Agent and the Issuing Lenders

Referred to Below

 

I have acted as counsel for Fluor Corporation, a publicly traded Delaware
corporation (the “Applicant Party”), in connection with the Letter of Credit
Facility Agreement (the “Letter of Credit Facility Agreement”) dated as of
September 16, 2009 among the Applicant Party, the lenders party thereto from
time to time, and BNP Paribas, as Administrative Agent and an Issuing Lender. 
Terms defined in the Letter of Credit Facility Agreement are used herein as
therein defined. This opinion is delivered pursuant to Section 3.01(b) of the
Letter of Credit Facility Agreement.

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.  In such examination, except as applied to the Applicant Party with
respect to the Letter of Credit Facility Agreement, I have assumed the
genuineness of all signatures, the legal capacity of natural persons, the
authenticity of all documents submitted to me as originals, the conformity to
original documents of all documents submitted to me as certified, conformed or
photostatic copies and the authenticity of such latter documents.  As used
herein, “to my knowledge” and “of which I am aware” means the conscious
awareness of facts or other information by me without independent investigation.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.                                       The Applicant Party is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

 

2.                                       The execution, delivery and performance
by the Applicant Party of the Letter of Credit Facility Agreement are within the
Applicant Party’s corporate powers, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official, and do not contravene or constitute a
default under any provision of applicable law or regulation, or of the restated
certificate of incorporation or by-laws of the Applicant Party, or, to my
knowledge after due inquiry, of any material agreement, judgment, injunction,
order, decree or other instrument binding upon the Applicant Party, or result in
the creation or imposition of any Lien on any asset of the Applicant Party or
any of its Subsidiaries.

 

A-1

--------------------------------------------------------------------------------


 

3.                                       The Letter of Credit Facility Agreement
has been duly executed and delivered on behalf of the Applicant Party and,
assuming the due execution and delivery by the other parties thereto,
constitutes the legal, valid and binding obligations of the Applicant Party,
enforceable against the Applicant Party in accordance with its terms, except
that enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws, or by equitable principles relating to or limiting
the rights of creditors generally.

 

4.                                       There is no action, suit or proceeding
pending against, or to my knowledge threatened against or affecting, the
Applicant Party or any of its Subsidiaries before any court or arbitrator, or
any governmental body, agency or official, which could reasonably be expected to
have a material adverse effect on the business, consolidated financial position
or consolidated results of operations of the Applicant Party and its
Consolidated Subsidiaries, taken as in whole, and the Applicant Party’s ability
to perform its obligations under the Credit Documents at any time up to and
including the Maturity Date, or which in any manner draws into question the
legality, validity or enforceability of the Letter of Credit Facility Agreement.

 

5.                                       Each of the Applicant Party’s Material
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

 

6.                                       The Applicant Party is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

My opinion in paragraph 3 above as to the enforceability of the Letter of Credit
Facility Agreement is subject to:

 

(a)                                  public policy considerations, statutes or
court decisions that may limit the rights of a party to obtain indemnification
against its own negligence, willful misconduct or unlawful conduct; and

 

(b)                                 the unenforceability under some
circumstances of broadly and vaguely stated waivers or waivers of rights granted
by law where the waivers are against public policy or prohibited by law.

 

I express no opinion with respect to your ability to collect attorneys’ fees and
costs in an action involving the Letter of Credit Facility Agreement if you are
not the prevailing party in that action.  I express no opinion as to any
provision in the Letter of Credit Facility Agreement requiring written
amendments and waivers insofar as it suggests that oral or other modifications,
amendments or waivers could not be effectively agreed upon by the parties or
that the doctrine of promissory estoppel might not apply.  Finally, I express no
opinion as to the effect of non-compliance by you with any state or federal laws
or regulation applicable to the transactions contemplated by the Letter of
Credit Facility Agreement because of the nature of your business.

 

The opinions expressed above are limited to the matters governed by the laws of
the United States of America, the State of California and the General
Corporation Law of the State of Delaware, in each case as they exist as of the
date hereof, and I express no opinion as to the laws of any other jurisdiction.
For the purposes of paragraph 3 hereof, I have assumed that the laws of

 

A-2

--------------------------------------------------------------------------------


 

the State of New York, which is the governing law of the Letter of Credit
Facility Agreement, are the same as the laws of the State of California.

 

This opinion may not be relied upon by any other party nor may copies be
delivered or furnished to any other party nor may all or portions of this
opinion be quoted, circulated or referred to in any other document without the
Applicant Party’s written consent, except that this opinion may be (i) disclosed
to (x) regulatory agencies or authorities having jurisdiction over you that
request or require such disclosure, and (y) any participant in or assignee of,
or prospective participant in or assignee of, all or any part of your rights or
obligations under the Letter of Credit Facility Agreement, and (ii) relied upon
by assignees and participants in the LC Exposure or Commitments and by any
successor Administrative Agent, in each case as though such assignees or
participants or successor Administrative Agent had been an addressee of this
opinion on the date hereof. I do not undertake to advise you of any changes in
the opinion expressed herein resulting from matters that might come or be
brought to my attention after the Closing Date.

 

 

Very truly yours,

 

A-3

--------------------------------------------------------------------------------


 

 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Letter of Credit Facility Agreement identified below (the “Letter of
Credit Facility Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Letter of Credit Facility Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Letter of Credit
Facility Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the
respective Assignors] identified below (including, without limitation, Letters
of Credit included in such facility) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Letter of Credit Facility
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.                                       Assignor[s]:

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

B-1

--------------------------------------------------------------------------------


 

 

2.                                       Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                       Applicant Party:            Fluor
Corporation

 

4.                                       Administrative Agent: BNP Paribas, as
the administrative agent under the Letter of Credit Facility Agreement

 

5.                                       Letter of Credit Facility
Agreement:     Letter of Credit Facility Agreement, dated as of
September [    ], 2009, among Fluor Corporation, the Lenders from time to time
party thereto, and BNP Paribas, as Administrative Agent

 

6.                                       Assigned Interest:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitments
for all Lenders(7)

 

Amount of
Commitments
Assigned

 

Percentage
Assigned of
Commitments
(8)

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

$

 

$

 

 

%

 

 

 

 

$

 

$

 

 

%

 

[7.                                   Trade
Date:                                 
                                           ](9)

 

Effective Date:                                , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(8)  Set forth, to at least 9 decimals, as a percentage of the Commitments of
all Lenders thereunder.

(9)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

B-2

--------------------------------------------------------------------------------


 

 

 

 

By:

 

 

 

 

Title:

[Consented to and](10) Accepted:

 

 

 

 

 

BNP PARIBAS, as

 

 

an Issuing Lender and Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[Consented to:](11)

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(10)  To be added only if the consent of the Issuing Lender and the
Administrative Agent is required by the terms of the Credit Agreement.

(11)  To be added only if the consent of the Applicant Party and/or other
parties (e.g. Issuing Lenders) is required by the terms of the Credit Agreement.

 

B-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

FLUOR CORPORATION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                           Representations and Warranties.

 

1.1.                  Assignor.  [The][Each] Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of [the][[the relevant]
Assigned Interest, (ii) [the][such] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Letter of Credit
Facility Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Applicant Party, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Applicant Party, any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Credit Document.

 

1.2.                  Assignee.  [The][Each] Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Letter of Credit Facility Agreement, (ii) it meets all the requirements to be an
assignee under Section 8.06(b) of the Letter of Credit Facility Agreement
(subject to such consents, if any, as may be required under Section 8.06(b) of
the Letter of Credit Facility Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Letter of Credit Facility
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Letter of Credit Facility Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Letter of Credit Facility Agreement, duly completed and
executed by [the][such] Assignee; and (b) agrees that (i) it will, independently
and without reliance upon the Administrative Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2.                           Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal,

 

B-4

--------------------------------------------------------------------------------


 

interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                           General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.  In the event of any inconsistency
between this Assignment and Assumption and the Letter of Credit Facility
Agreement, the provisions of the Letter of Credit Facility Agreement shall
govern.

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSISTANT SECRETARY’S CERTIFICATE

 

The undersigned, the Assistant Secretary of Fluor Corporation, a Delaware
corporation (the “Applicant Party”), hereby certifies pursuant to
Section 3.01(a)(ii) of the Letter of Credit Facility Agreement (the “Agreement”;
capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms as set forth in the Agreement), dated as of
September 16, 2009, among the Applicant Party, the Lenders thereunder, and BNP
Paribas, in its capacity as Administrative Agent and an Issuing Lender, that I
am the duly appointed Secretary of the Applicant Party, and further certify as
follows:

 

1.                                       Annexed hereto as Annex A is a true,
complete and correct copy of all resolutions of the Board of Directors of the
Applicant Party, relating to the Agreement and the transactions contemplated
thereby, all of which resolutions are in full force and effect on the date
hereof.

 

2.                                       Annexed hereto as Annexes B and C,
respectively, are true, complete and correct copies of the certificate of
incorporation and the by-laws of the Applicant Party, including, without
limitation, all amendments thereof to the date hereof, which certificate of
incorporation and by-laws are presently in effect on and as of the date hereof.

 

3.                                       The following persons are duly elected
or appointed, as the case may be, and qualified officers of the Applicant Party
holding the offices indicated opposite their respective names, and the
signatures appearing opposite their respective names and offices are the genuine
signatures of such persons:

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

J.M. Oliva

 

Vice President and

 

 

 

 

Treasurer

 

 

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand this        day of
September 2009.

 

 

 

 

 

Eric P. Helm

 

Assistant Secretary

 

I, J.M. Oliva, hereby certify that I am the duly elected or appointed, as the
case may be, and qualified Vice President and Treasurer of the Applicant Party,
as of the date hereof.

 

 

 

 

 

J.M. Oliva

 

Vice President and Treasurer

 

C-2

--------------------------------------------------------------------------------


 

ANNEX A

 

TO

 

ASSISTANT SECRETARY’S CERTIFICATE

 

RESOLUTIONS

 

--------------------------------------------------------------------------------


 

ANNEX B

 

TO

 

ASSISTANT SECRETARY’S CERTIFICATE

 

CERTIFICATE OF INCORPORATION

 

--------------------------------------------------------------------------------


 

ANNEX C

 

TO

 

ASSISTANT SECRETARY’S CERTIFICATE

 

BYLAWS

 

--------------------------------------------------------------------------------